EXHIBIT 10.12

 

 

 

 

 

 

 

 

 

MINERALS TECHNOLOGIES INC.

SAVINGS AND INVESTMENT PLAN



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

MINERALS TECHNOLOGIES INC. SAVINGS AND INVESTMENT PLAN

WHEREAS,

Minerals Technologies Inc. (hereinafter referred to as the "Employer")
heretofore adopted the Minerals Technologies Inc. Savings and Investment Plan
(hereinafter referred to as the "Plan") for the benefit of its eligible
Employees,





WHEREAS,

the Employer reserved the right to amend the Plan; and





WHEREAS,

the Employer has previously amended the Plan to comply with changes permitted or
required by the Economic Growth and Tax Relief Reconciliation Act of 2001 and
technical corrections made by the Job Creation and Worker Assistance Act of
2002, and the Employer now wishes to amend and restate the Plan in order to
reflect certain changes in law and other regulations and guidance published by
the Internal Revenue Service and to add or modify certain administrative
provisions; and





WHEREAS,

it is intended that the Plan is to continue to be a qualified profit sharing
plan under Section 401(a) and 501(a) of the Internal Revenue Code for the
exclusive benefit of the Participants and their Beneficiaries; and





WHEREAS,

it is intended that the cash or deferral arrangement forming part of the Plan is
to continue to qualify under Section 401(k) of the Internal Revenue Code;





NOW, THEREFORE,

the Plan is hereby amended by restating the Plan, effective as of September 14,
2007, except where the provisions of the Plan (or the requirements of applicable
law) shall otherwise specifically provide, in its entirety as follows:



--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

ARTICLE ONE--DEFINITIONS

1.1 Account

1.2 Administrator

1.3 Beneficiary

1.4 Break in Service

1.5 Code

1.6 Compensation

1.7 Disability

1.8 Effective Date

1.9 Employee

1.10 Employer

1.11 Employment Date

1.12 Fail-Safe Contribution

1.13 Highly-Compensated Employee

1.14 Hour of Service

1.15 Leased Employee

1.16 Nonhighly-Compensated Employee

1.17 Normal Retirement Date

1.18 Participant

1.19 Plan

1.20 Plan Year

1.21 Trust

1.22 Trustee

1.23 Valuation Date

1.24 Year of Service or Service



 

ARTICLE TWO--SERVICE DEFINITIONS AND RULES

2.1 Year of Service

2.2 Service in Excluded Job Classifications or with Related Companies

 

ARTICLE THREE--PLAN PARTICIPATION

3.1 Participation

3.2 Re-employment of Former Participant

3.3 Change in Eligibility Status

3.4 Compliance with USERRA

 

ARTICLE FOUR--ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS, ROLLOVERS AND
TRANSFERS FROM OTHER PLANS

4.1 Elective Deferrals

4.2 Employer Contributions

4.3 Rollovers and Transfers of Funds from Other Plans

4.4 Timing of Contributions

4.5 Employee After-Tax Contributions

--------------------------------------------------------------------------------

 

ARTICLE FIVE--ACCOUNTING RULES

5.1 Investment of Accounts and Accounting Rules

5.2 Voting Rights

5.3 Plan Expenses

 

ARTICLE SIX--VESTING AND RETIREMENT BENEFITS

6.1 Vesting

6.2 Forfeiture of Nonvested Balance

 

ARTICLE SEVEN--MANNER AND TIME OF DISTRIBUTING BENEFITS

7.1 Manner of Payment

7.2 Time of Commencement of Benefit Payments

7.3 Distributions Upon Death

7.4 Furnishing Information

7.5 Minimum Distribution Requirements

7.6 Designation of Beneficiary

7.7 Eligible Rollover Distributions

 

ARTICLE EIGHT--LOANS AND IN-SERVICE WITHDRAWALS

8.1 Loans

8.2 Hardship Distributions

8.3 Withdrawals After Age 59½

8.4 Non-Hardship Withdrawals

 

ARTICLE NINE--ADMINISTRATION OF THE PLAN

9.1 Plan Administration

9.2 Claims Procedure

9.3 Trust Agreement

 

ARTICLE TEN--SPECIAL COMPLIANCE PROVISIONS

10.1 Distribution of Excess Elective Deferrals

10.2 Limitations on 401(k) Contributions

10.3 Nondiscrimination Test for Employer Matching Contributions and After-Tax
Contributions

 

ARTICLE ELEVEN--LIMITATION ON ANNUAL ADDITIONS

11.1 Rules and Definitions

--------------------------------------------------------------------------------

 

ARTICLE TWELVE--AMENDMENT AND TERMINATION

12.1 Amendment

12.2 Termination of the Plan

 

ARTICLE THIRTEEN--TOP-HEAVY PROVISIONS

13.1 Applicability

13.2 Definitions

13.3 Allocation of Employer Contributions and Forfeitures for a Top-Heavy Plan
Year

13.4 Vesting

 

ARTICLE FOURTEEN--MISCELLANEOUS PROVISIONS

14.1 Plan Does Not Affect Employment

14.2 Successor to the Employer

14.3 Repayments to the Employer

14.4 Benefits not Assignable

14.5 Merger of Plans

14.6 Investment Experience not a Forfeiture

14.7 Construction

14.8 Governing Documents

14.9 Governing Law

14.10 Headings

14.11 Counterparts

14.12 Location of Participant or Beneficiary Unknown

14.13 Distribution to Minor or Legally Incapacitated

 

--------------------------------------------------------------------------------

 

 

ARTICLE ONE--DEFINITIONS



 

For purposes of the Plan, unless the context or an alternative definition
specified within another Article provides otherwise, the following words and
phrases shall have the definitions provided:



 

1.1

"ACCOUNT" shall mean the individual bookkeeping accounts maintained for a
Participant under the Plan which shall record (a) the Participant's allocations
of Employer contributions and forfeitures, if applicable, (b) amounts of
Compensation deferred to the Plan pursuant to the Participant's election,
(c) any amounts rolled over or transferred to this Plan under Section 4.3 from
another qualified retirement plan, or from another qualified plan in connection
with a plan merger, (d) any after-tax contributions made to the Plan, and
(e) the allocation of Trust investment experience.





 

1.2

"ADMINISTRATOR" shall mean the Plan Administrator appointed from time to time in
accordance with the provisions of Article Nine hereof.





 

1.3

"BENEFICIARY" shall mean any person, trust, organization, or estate entitled to
receive payment under the terms of the Plan upon the death of a Participant.





 

1.4

"BREAK IN SERVICE" shall have the meaning set forth in Article Two.





 

1.5

"CODE" shall mean the Internal Revenue Code of 1986, as amended from time to
time.





 

1.6

"COMPENSATION" shall mean the sum of (1) the base pay and bonuses received by a
Participant from the Employer in a Plan Year, plus any overtime pay, premium
pay, call-in/call-back pay and vacation pay, but excluding contest awards,
remuneration received in the form of salary continuance or lump sum severance
while no longer providing services to the Employer and other similar payments
and (2) any amount which is contributed by the Employer on behalf of the
Participant pursuant to a salary reduction agreement and which is not includable
in gross income under Section 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the
Code.





> > Notwithstanding the foregoing, for purposes of applying the limitations
> > described in Section 11.1, and for purposes of defining compensation under
> > Section 1.13 and Article Thirteen of the Plan, Compensation shall mean
> > compensation within the meaning of Section 415(c)(3) of the Code and the
> > regulations thereunder, and shall include any elective amounts that are not
> > includible in the gross income of the Employee by reason of 125, 132(f)(4),
> > 402(e)(3), 402(h) or 403(b) of the Code.

 

 

--------------------------------------------------------------------------------

 



> > In addition to other applicable limitations set forth in the Plan, and
> > notwithstanding any other provision of the Plan to the contrary, the annual
> > Compensation of each Participant taken into account for any purpose under
> > the Plan shall not exceed the amount in effect under Section 401(a)(17) of
> > the Code ($225,000 for 2007) as adjusted annually by the Secretary of the
> > Treasury or his delegate for increases in the cost of living in accordance
> > with Section 401(a)(17)(B) of the Code. The cost-of-living adjustment in
> > effect for a calendar year applies to any period, not exceeding twelve (12)
> > months, over which Compensation is determined (determination period)
> > beginning in such calendar year. If a determination period consists of fewer
> > than twelve (12) months, the annual compensation limit shall be multiplied
> > by a fraction, the numerator of which is the number of months in the
> > determination period, and the denominator of which is twelve (12).



1.7 "DISABILITY" shall mean any medically determinable physical or mental
impairment which causes the Participant to be eligible for benefits under the
Employer's long-term disability insurance program.

1.8

"EFFECTIVE DATE" shall mean the effective date of this restatement, September
14, 2007, on and after which it supersedes the terms of the existing Plan
document, except where the provisions of the Plan (or the requirements of
applicable law) shall otherwise specifically provide. The rights of any
Participant who terminated employment with the Employer prior to the applicable
date shall be established under the terms of the Plan and Trust as in effect at
the time of the Participant's termination from employment, unless the
Participant subsequently returns to employment with the Employer, or unless
otherwise provided under the terms of the Plan. Rights of spouses and
Beneficiaries of such Participants shall also be governed by those documents.





 

1.9

"EMPLOYEE" shall mean a common law employee of the Employer or of any other
employer required to be aggregated with such Employer under Section 414(b),
414(c), 414(m) or 414(o) of the Code. The term "Employee" shall also include any
Leased Employee deemed to be an Employee of any Employer described in the
previous paragraph as provided in Section 414(n) or 414(o) of the Code.





 

1.10

"EMPLOYER" shall mean Minerals Technologies Inc. and any subsidiary or affiliate
which is a member of its "related group" (as defined in Section 2.5) which has
adopted the Plan (a "Participating Affiliate"), and shall include any
successor(s) thereto which adopt this Plan. Any such subsidiary or affiliate of
Minerals Technologies Inc. may adopt the Plan with the approval of its board of
directors (or noncorporate counterpart) subject to the approval of Minerals
Technologies Inc. The Participating Affiliates are listed in Appendix A to the
Plan. The provisions of this Plan shall apply equally to each Participating
Affiliate and its Employees except as specifically set forth in the Plan;
provided, however, notwithstanding any other provision of this Plan, the amount
and timing of contributions under Article 4 to be made by any Employer which is
a Participating Affiliate shall be made subject to the approval of Minerals
Technologies Inc. For purposes hereof, each Participating Affiliate shall be
deemed to have appointed Minerals Technologies Inc. as its agent to act on its
behalf in all matters relating to the



 

 

--------------------------------------------------------------------------------

 

administration, amendment, termination of the Plan and the investment of the
assets of the Plan. For purposes of the Code and ERISA, the Plan as maintained
by Minerals Technologies Inc. and the Participating Affiliates shall constitute
a single plan rather than a separate plan of each Participating Affiliate. All
assets in the Trust shall be available to pay benefits to all Participants and
their Beneficiaries.



 

1.11

"EMPLOYMENT DATE" shall mean the first date as of which an Employee is credited
with an Hour of Service, provided that, in the case of a Break in Service, the
Employment Date shall be the first date thereafter as of which an Employee is
credited with an Hour of Service.





 

1.12

"FAIL-SAFE CONTRIBUTION" shall mean a qualified nonelective contribution which
is a contribution (other than matching contributions or Qualified Matching
Contributions (within the meaning of Section 10.2)) made by the Employer and
allocated to Participants' accounts that the Participants may not elect to
receive in cash until distribution from the Plan; that are nonforfeitable when
made; and that are distributable only in accordance with the distribution
provisions under Section 401(k) of the Code and the regulations promulgated
thereunder.





 

1.13

"HIGHLY-COMPENSATED EMPLOYEE" shall mean any Employee of the Employer who:





(a) was a five percent (5%) owner of the Employer (as defined in Section
416(i)(1)) of the Code at any time during the "determination year" or "look-back
year"; or



(b) earned more than $100,000 of Compensation from the Employer during the
"look-back year" and was in the top twenty percent (20%) of Employees by
Compensation for such year. The $100,000 amount shall be adjusted at the same
time and in the same manner as under Section 415(d) of the Code, except that the
base period is the calendar quarter ending September 30, 1996.



> > > > For purposes of this Section, the "determination year" shall be the Plan
> > > > Year for which a determination is being made as to whether an Employee
> > > > is a Highly-Compensated Employee. The "look-back year" shall be the
> > > > twelve (12) month period immediately preceding the "determination year."



 

1.14

"HOUR OF SERVICE" shall have the meaning set forth below:





(a) An Hour of Service is each hour for which an Employee is paid, or entitled
to payment, for the performance of duties for the Employer, during the
applicable computation period.



(b) An Hour of Service is each hour for which an Employee is paid, or entitled
to payment, by the Employer on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation,

 

--------------------------------------------------------------------------------

 

 holiday, illness, incapacity (including disability), layoff, jury duty,
military duty, or leave of absence. Notwithstanding the preceding sentence,



(i) No more than five hundred and one (501) Hours of Service shall be credited
under this paragraph (b) to any Employee on account of any single continuous
period during which the Employee performs no duties (whether or not such period
occurs in a single computation period). Hours under this paragraph will be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor Regulations which is incorporated herein by reference.;



(ii) An hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed shall
not be credited to the Employee if such payment is made or due under a plan
maintained solely for the purpose of complying with applicable workmen's
compensation, or unemployment compensation or disability insurance laws; and



(iii) Hours of Service shall not be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee.



For purposes of this paragraph (b), a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate.



(c) An Hour of Service is each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer. The same
Hours of Service shall not be credited both under paragraph (a) or paragraph
(b), as the case may be, and under this paragraph (c). Thus, for example, an
Employee who receives a back pay award following a determination that he was
paid at an unlawful rate for Hours of Service previously credited shall not be
entitled to additional credit for the same Hours of Service. Crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in paragraph (b) shall be subject to the limitations set forth in that
paragraph.



(d) Hours of Service under this Section shall be determined under the terms of
the Family and Medical Leave Act of 1993 and the Uniformed Services Employment
and Reemployment Rights Act of 1994.



> > In crediting Hours of Service for Employees who are paid on an hourly basis,
> > the "actual" method shall be utilized. For this purpose, the "actual" method
> > shall mean the determination of Hours of Service from records of hours
> > worked and hours for which the Employer makes payment or for which payment
> > is due from the Employer, subject to the limitations enumerated above. In
> > crediting Hours of Service for Employees who are not paid on an hourly
> > basis, the "weeks of employment" method shall be utilized. Under this
> > method, an Employee shall be credited with ninety (90) Hours of Service for
> > each bi-weekly pay period for which the Employee would be
> > 
> >  

--------------------------------------------------------------------------------

> >  
> > 
> >  required to be credited with at least one (1) Hour of Service pursuant to
> > the provisions enumerated above.
> > 
> > 
> > 
> > Hours of Service shall be credited for employment with other members of an
> > affiliated service group (under Section 414(m) of the Code, a controlled
> > group of corporations (under Section 414(b) of the Code, or a group of
> > trades or businesses under common control (under Section 414(c) of the Code)
> > of which the Employer is a member, and any other entity required to be
> > aggregated under Section 414(o) of the Code.
> > 
> > 
> > 
> > Hours of Service shall be credited for any individual considered an Employee
> > for purposes of this Plan under Section 414(n) or Section 414(o) of the
> > Code.



 

1.15

"LEASED EMPLOYEE" shall mean any person (other than an employee of the
recipient) who, pursuant to an agreement between the recipient Employer and any
other person or organization, has performed services for the recipient Employer
(determined in accordance with Section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one (1) year and where such services
are performed under the primary direction and control of the recipient Employer.
A person shall not be considered a Leased Employee if the total number of Leased
Employees does not exceed twenty percent (20%) of the Nonhighly-Compensated
Employees employed by the recipient Employer, and if any such person is covered
by a money purchase pension plan providing (a) a nonintegrated employer
contribution rate of at least ten percent (10%) of compensation (within the
meaning of Section 414(n)(5)(C) of the Code), (b) immediate participation, and
(c) full and immediate vesting.





 

1.16

"NONHIGHLY-COMPENSATED EMPLOYEE" shall mean an Employee of the Employer who is
not a Highly-Compensated Employee.





 

1.17

"NORMAL RETIREMENT DATE" shall mean the Participant's sixty-fifth (65th)
birthday. The date on which the Participant attains age sixty-five (65) shall
also be the Participant's Normal Retirement Age.





 

1.18

"PARTICIPANT" shall mean any Employee who has satisfied the eligibility
requirements of Article Three and who is participating in the Plan.





 

1.19

"PLAN" shall mean the Minerals Technologies Inc. Savings and Investment Plan, as
set forth herein and as may be amended from time to time.





 

1.20

"PLAN YEAR" shall mean the twelve (12)-consecutive month period beginning
January 1 and ending December 31.



 

 

 

--------------------------------------------------------------------------------

 



 

1.21

"TRUST" shall mean the Trust Agreement entered into between the Employer and the
Trustee forming part of this Plan, together with any amendments thereto. "Trust
Fund" shall mean any and all property held by the Trustee pursuant to the Trust
Agreement, together with income therefrom.





 

1.22

"TRUSTEE" shall mean the Trustee or Trustees appointed by the Employer, and any
successors thereto.





 

1.23

"VALUATION DATE" shall mean each day on which the New York Stock Exchange is
open for business.





 

1.24

"YEAR OF SERVICE" or "SERVICE" shall have the meanings provided in Article Two
of the Plan.



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



ARTICLE TWO--SERVICE DEFINITIONS AND RULES



 

Service is the period of employment credited under the Plan. Definitions and
special rules related to Service are as follows:



 

2.1

YEAR OF SERVICE. An Employee shall be credited with a Year of Service if he
completes at least one thousand (1,000) Hours of Service during the twelve
(12)-consecutive month period commencing on his Employment Date. If an Employee
fails to be credited with at least one thousand (1,000) Hours of Service during
that computation period, he shall be credited with a Year of Service if he is
credited with at least one thousand (1,000) Hours of Service in any Plan Year
commencing on or after his Employment Date. For such purposes, an Employee shall
be credited with a Year of Service on the day in which he completes the one
thousandth (1,000th) Hour of Service in the applicable computation period.





 

2.2

SERVICE IN EXCLUDED JOB CLASSIFICATIONS OR WITH RELATED COMPANIES





(a) Service while a Member of an Ineligible Classification of Employees. An
Employee who is a member of an ineligible classification of Employees shall not
be eligible to participate in the Plan while a member of such ineligible
classification. However, if any such Employee is transferred to an eligible
classification, such Employee shall be credited with any Years of Service
completed while a member of such an ineligible classification. For this purpose,
an Employee shall be considered a member of an ineligible classification of
Employees for any period during which he is employed in a job classification
which is excluded from participating in the Plan under Section 3.1.



(b) Service with Related Group Members. Subject to Section 2.1, for each Plan
Year in which the Employer is a member of a "related group," as hereinafter
defined, all Service of an Employee or Leased Employee (hereinafter collectively
referred to as "Employee" solely for purposes of this Section 2.2(b)) with any
one or more members of such related group shall be treated as employment by the
Employer for purposes of determining the Employee's Years of Service. The
transfer of employment by any such Employee to another member of the related
group shall not be deemed to constitute a retirement or other termination of
employment by the Employee for purposes of this Section, but the Employee shall
be deemed to have continued in employment with the Employer for purposes of
determining the Employee's Years of Service. For purposes of this subsection
(b), "related group" shall mean the Employer and all corporations, trades or
businesses (whether or not incorporated) which constitute a controlled group of
corporations with the Employer, a group of trades or businesses under common
control with the Employer, or an affiliated service group which includes the
Employer, within the meaning of Section 414(b), Section 414(c), or Section
414(m), respectively, of the Code or any other entity required to be aggregated
under Code Section 414(o).

 

 

--------------------------------------------------------------------------------

 



(c) Construction. This Section is included in the Plan to comply with the Code
provisions regarding the crediting of Service, and not to extend any additional
rights to Employees in ineligible classifications other than as required by the
Code and regulations thereunder.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



ARTICLE THREE--PLAN PARTICIPATION



 

3.1

PARTICIPATION. All Employees participating in the Plan prior to the Plan's
restatement shall continue to participate, subject to the terms hereof.







Subject to the following provisions of this Section 3.1, each other Employee who
is employed by the Employer shall become a Participant under the Plan as soon as
administratively possible following his Employment Date. Provided, however, that
any Employee (i) who is classified by the Employer as a temporary employee whose
employment at the time of hire is expected to be limited to less than six (6)
months or (ii) with respect to an individual who is hired on or after September
14, 2007, who is scheduled to complete less than twenty (20) Hours of Service
per week, shall become a Participant as soon as administratively possible
following his completion of a Year of Service.





In no event, however, shall any Employee (or other individual) participate under
the Plan while he is: (i) not employed by an Employer (except as provided in the
next paragraph); (ii) included in a unit of Employees covered by a collective
bargaining agreement between the Employer and the Employee representatives under
which retirement benefits were the subject of good faith bargaining, unless the
terms of such bargaining agreement expressly provides for the inclusion in the
Plan; (iii) employed as an independent contractor on the payroll records of the
Employer (regardless of any subsequent reclassification by the Employer, any
governmental agency or court); (iv) employed as a consultant; (v) employed as a
Leased Employee; or (vi) a nonresident alien who receives no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer which
constitutes income from sources within the United States (within the meaning of
Section 861(a)(3) of the Code).



An Employee who is a United States citizen or a "Participating Resident Alien"
(as defined below) and who is employed outside the continental limits of the
United States in the service of a foreign subsidiary (including foreign
subsidiaries of such foreign subsidiary) of the Employer shall be considered,
for all purposes of this Plan, as employed in the service of the Employer, if
(i) the Employer has entered into an agreement under Section 3121(l) of the Code
which applies to the foreign subsidiary of which such person is an employee, and
(ii) contributions under a funded plan of deferred compensation, whether or not
a plan described in Section 401(a), 403(a), or 405(a) of the Code, are not
provided by any other person with respect to the remuneration paid to such
individual by the foreign subsidiary. A "Participating Resident Alien" means an
Employee who is not a United States citizen but (i) has previously been employed
as a lawful resident alien in the service of an Employer within the United
States, (ii) was a Participant in the Plan during such employment, (iii) is
currently employed at a location outside both the person's country of
citizenship and the United States, and (iv) continues to maintain his
eligibility for employment as a lawful resident alien within the United States.



3.2

RE-EMPLOYMENT OF FORMER PARTICIPANT. A Participant whose participation ceased
because of termination of employment with the Employer shall resume
participating upon his reemployment as an eligible Employee. Such an individual
shall be eligible to commence



 

 

 

--------------------------------------------------------------------------------

 

elective deferrals (within the meaning of Section 4.1) as soon as
administratively possible following his return to employment.



 

3.3

CHANGE IN ELIGIBILITY STATUS. In the event a Participant is no longer a member
of an eligible class of Employees and he becomes ineligible to participate, such
Employee shall resume participating upon his return to an eligible class of
Employees. Such an individual shall be eligible to commence elective deferrals
(within the meaning of Section 4.1) as soon as administratively possible
following his return to an eligible class of Employees.





In the event an Employee who is not a member of an eligible class of Employees
becomes a member of an eligible class, such Employee shall participate upon
becoming a member of an eligible class of Employees, if such Employee has
otherwise satisfied the eligibility requirements of Section 3.1 and would have
otherwise previously become a Participant. Such an individual shall be eligible
to commence elective deferrals (within the meaning of Section 4.1) as soon as
administratively possible following his becoming an eligible Employee.



3.4

COMPLIANCE WITH USERRA. Notwithstanding any provision of this Plan to the
contrary, Participants shall receive service credit and be eligible to make
deferrals and receive Employer contributions with respect to periods of
qualified military service (within the meaning of Section 414(u)(5) of the Code)
in accordance with Section 414(u) of the Code.



 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



ARTICLE FOUR--ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS, AND
ROLLOVERS AND TRANSFERS FROM OTHER PLANS



 

4.1

ELECTIVE DEFERRALS





(a) Elections. A Participant may elect to defer a portion of his Compensation
for a Plan Year on a pre-tax basis. The amount of a Participant's Compensation
contributed in accordance with the Participant's election shall be withheld by
the Employer from the Participant's Compensation on a ratable basis throughout
the Plan Year. For purposes of making elective deferrals pursuant to this
Section, only Compensation earned while eligible to make such deferrals shall be
considered. The amount deferred on behalf of each Participant shall be
contributed by the Employer to the Plan and allocated to the portion of the
Participant's Account consisting of pre-tax contributions.



Except as otherwise provided in Section 4.1(e) below, each Participant may elect
to contribute from two percent (2%) to twenty percent (20%) of such
Participant's Compensation as a pre-tax contribution, provided, however, that
the Administrator may specify a limit lower than twenty percent (20%) with
respect to Highly-Compensated Employees to ensure compliance with the
limitations set forth in Section 10.2.



Notwithstanding the foregoing, any Employee who, upon first becoming eligible to
participate in the Plan pursuant to Section 3.1 on or after September 14, 2007,
fails to affirmatively make a deferral election (including an election to
contribute zero percent (0%) of his Compensation to the Plan) within the time
prescribed by the Administrator, shall be deemed to have elected to defer two
percent (2%) of his Compensation as a pre-tax contribution ("deemed elective
deferral"). The Administrator shall provide to each Employee a notice of his
right to receive the amount of the deemed elective deferral in cash and his
right to increase or decrease his rate of elective deferrals. The Administrator
shall also provide each such Employee a reasonable period to exercise such right
before the date on which the deemed elective deferral becomes effective.



(b) Changes in Election. A Participant may prospectively elect to change or
revoke the amount (or percentage) of his elective deferrals during the Plan Year
by filing a written election with the Administrator, or via such other method as
permitted by the Administrator.



(c) Limitations on Deferrals. Except to the extent permitted under Section
4.1(e), no Participant shall be permitted to make elective deferrals during any
taxable year in excess of the dollar limitation contained in Section 402(g) of
the Code in effect for such taxable year.



(d) Administrative Rules. All elections made under this Section 4.1, including
the amount and frequency of deferrals, shall be subject to the rules established
by the Administrator which shall be consistently applied and which may be
changed from time to time.

 

 

 

--------------------------------------------------------------------------------

 



(e) Catch-up Contributions. Notwithstanding any limitation otherwise specified
in this Section 4.1, all Participants who are eligible to make elective
deferrals under Section 4.1(a) and who have attained age fifty (50) before the
close of the taxable year shall be eligible to make catch-up contributions in
accordance with, and subject to the limitations of, Section 414(v) of the Code.



Such catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Section 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
requirements of the Plan implementing the requirements of Section 401(k)(3),
401(k)(11), 401(k)(12), 402A, 410(b), or 416 of the Code, as applicable, by
reason of the making of such catch-up contributions.



 

4.2

EMPLOYER CONTRIBUTIONS For each payroll period, the Employer may contribute to
the Plan, on behalf of each Participant, a discretionary matching contribution
equal to a percentage (as determined by Minerals Technologies Inc.'s board of
directors) of the elective deferrals, including any catch-up contribution made
pursuant to Section 4.1 and/or after-tax contributions under Section 4.5 made by
each such Participant, provided, however, that the amount of such Employer
matching contribution for any Participant in a Plan Year shall not exceed four
percent (4%) of the Participant's Compensation for the period during which
elective deferrals, including any catch-up contributions, and/or after-tax
contributions are made by the Participant. Minerals Technologies Inc.'s board of
directors may also determine to increase, suspend or reduce its contributions
under this Section for any Plan Year or any portion thereof. Allocations under
this Section shall be subject to the special rules of Section 13.3 in any Plan
Year in which the Plan is a Top-Heavy Plan (as defined in Section 13.2(b)).





Employer matching contributions may be made by the Employer in cash or in the
form of Minerals Technologies Inc. common stock. Such contributions shall be
allocated to the Account of each eligible Participant as of the last day of the
period for which the contributions are made, or as soon as administratively
possible thereafter.



 

4.3

ROLLOVERS AND TRANSFERS OF FUNDS FROM OTHER PLANS. With the approval of the
Administrator, there may be paid to the Trustee amounts which have been held
under the following types of plans:





(1) a qualified plan described in Section 401(a) or 403(a) of the Code;
excluding after-tax employee contributions and excluding designated Roth
contributions under Section 402A of the Code;



(2) an annuity contract described in Section 403(b) of the Code, excluding
after-tax employee contributions;

 

 

 

 

 

--------------------------------------------------------------------------------

 



(3) an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, excluding after-tax employee
contributions; and



(4) an individual retirement account which was used solely as a conduit from a
qualified plan described in Section 401(a) of the Code.



Any amounts so transferred on behalf of a Participant shall be nonforfeitable
and shall be maintained under a separate Plan account, to be paid in addition to
amounts otherwise payable under this Plan. The amount of any such account shall
be equal to the fair market value of such account as adjusted for income,
expenses, gains, losses, and withdrawals attributable thereto.



 

4.4

TIMING OF CONTRIBUTIONS. Employer contributions shall be made to the Plan no
later than the time prescribed by law for filing the Employer's federal income
tax return (including extensions) for its taxable year ending with or within the
Plan Year. Elective deferrals under Section 4.1 or after-tax Employee
contributions under Section 4.5 shall be paid to the Plan as soon as
administratively possible, but no later than the fifteenth (15th) business day
of the month following the month in which such deferrals would have been payable
to the Participant in cash, or such later date as permitted or prescribed by the
Department of Labor.





 

4.5

EMPLOYEE AFTER-TAX CONTRIBUTIONS. A Participant may elect to contribute from two
percent (2%) to twenty percent (20%) of his Compensation to the Plan on an
after-tax basis, in accordance with procedures and limitations established by
the Administrator which shall be consistently applied and which may be changed
from time to time, provided, however, that the Administrator may specify a limit
lower than twenty percent (20%) with respect to Highly-Compensated Employees to
ensure compliance with the limitations set forth in Section 10.3. A Participant
may prospectively elect to change or revoke the amount (or percentage) of his
after-tax contributions during the Plan Year in accordance with procedures
established by the Administrator. Any after-tax contributions made by a
Participant shall be contributed by the Employer to the Plan and allocated to
the portion of the Participant's Account consisting of after-tax contributions.





> > The total elective deferrals made under Section 4.1(a) plus any after-tax
> > contributions made by a Participant for a Plan Year may not exceed twenty
> > percent (20%) of the Participant's Compensation.
> > 
> >  
> > 
> >  
> > 
> >  

--------------------------------------------------------------------------------

> >  







ARTICLE FIVE--ACCOUNTING RULES



 

5.1

INVESTMENT OF ACCOUNTS AND ACCOUNTING RULES





(a) Investment Funds. The Committee shall identify from time to the time the
investment funds in which the Plan's assets may be invested. Such funds shall
include an "Employer Stock Fund," which is primarily invested in Minerals
Technologies Inc. common stock, with a portion being invested in cash and cash
equivalents for liquidity purposes. Participants' Accounts shall generally be
invested pursuant to the direction of the Participants. However, any Company
matching contributions made on behalf of a Participant shall initially be
invested in the Employer Stock Fund.



(b) Participant Direction of Investments. Each Participant (including, for this
purpose, any former Employee, Beneficiary, or "alternate payee" (within the
meaning of Section 14.4 below) with an Account balance) may direct how his
Account, or such portion thereof which is subject to his investment direction,
is to be invested among the available investment funds in the percentage
multiples established by the Administrator. In the event a Participant fails to
make an investment election, with respect to all or any portion of his Account
subject to his investment direction, the Trustee shall invest all or such
portion of his Account in the investment fund to be designated by the
Administrator. A Participant may change his investment election, with respect to
future contributions and, if applicable, forfeitures, and/or amounts previously
accumulated in the Participant's Account in accordance with procedures
established by the Administrator. Any such change in a Participant's investment
election shall be effective at such time as may be prescribed by the
Administrator. However, where it deems appropriate, and subject to the
requirements of applicable law, the Administrator may decline to implement the
investment election, or otherwise limit the frequency by which a Participant may
direct the investment of his Account. If the Plan's recordkeeper or investments
are changed, the Administrator may apply such administrative rules and
procedures as are necessary to provide for the transfer of records and/or
assets, including without limitation, the suspension of Participant's investment
directions, withdrawals and distributions for such period of time as is
necessary, and the transfer of Participants' Accounts to designated funds or an
interest bearing account until such change has been completed.



(c) Allocation of Investment Experience. As of each Valuation Date, the
investment fund(s) of the Trust shall be valued at fair market value, and the
income, loss, appreciation and depreciation (realized and unrealized), and any
paid expenses of the Trust attributable to such fund shall be apportioned among
Participants' Accounts within the fund based upon the value of each Account
within the fund as of the preceding Valuation Date.



(d) Manner and Time of Debiting Distributions. For any Participant who is
entitled to receive a distribution from his Account, such distribution shall be
made in accordance with the provisions of Article 7. The amount distributed
shall be based upon the fair market value of the Participant's Account as of the
Valuation Date preceding the distribution.

 

 

--------------------------------------------------------------------------------

 



5.2

VOTING RIGHTS. Any securities held in the investment funds, including the
Employer Stock Fund and the Pfizer Inc Stock Fund, shall be voted in the manner
provided in the Trust Agreement.



5.3

PLAN EXPENSES. The costs of administering the Plan and other Plan expenses shall
be paid by the Trust in a nondiscriminatory manner specified by the
Administrator, but if not paid by the Trust shall be paid by the Employer.





 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE SIX--VESTING



 

6.1

VESTING. A Participant shall at all times have a nonforfeitable (vested) right
to his Account derived from elective deferrals (within the meaning of Section
4.1), after-tax contributions (under Section 4.5), Employer matching
contributions (under Section 4.2(a)), Employer Fail-Safe Contributions,
"Qualified Matching Contributions" (within the meaning of Section 10.2), and
rollovers or transfers from other plans, as adjusted for investment experience.





6.2

FORFEITURE OF NONVESTED BALANCE. If a portion of a Participant's Account is not
vested for any reason, for example, if an excess contribution is made by the
Employer, the nonvested portion of the Participant's Account shall be forfeited
as soon as administratively practical thereafter. The amount forfeited shall be
used to pay Plan administrative expenses and/or to reduce Employer contributions
under the Plan.



 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE SEVEN--MANNER AND TIME OF DISTRIBUTING BENEFITS



 

7.1

MANNER OF PAYMENT. The Participant's Account shall be distributed to the
Participant (or to the Participant's Beneficiary in the event of the
Participant's death) in a single lump-sum payment.





To the extent the Participant's Account is invested in the Employer Stock Fund
(within the meaning of Section 5.1(a)) or in the "Pfizer Stock Fund," consisting
of Pfizer Inc common stock and cash and cash equivalents for liquidity purposes,
the Participant (or Beneficiary in the event of the Participant's death) may
elect to receive such portion of his Account in a single payment in (i) cash, or
(ii) whole shares of stock, with any fractional shares and the cash and cash
equivalent portions of the underlying stock fund being distributed in cash.



> > Notwithstanding the foregoing, but subject to the following provisions of
> > this Article Seven, if the Participant's Account exceeds $5,000, a
> > Participant may also elect to receive partial payments of his Account.



 

7.2

TIME OF COMMENCEMENT OF BENEFIT PAYMENTS. If the Participant's Account exceeds
$5,000, the Participant can elect to receive a distribution in accordance with
Section 7.1 at any time after the Participant's separation from service with the
Employer.







If the Participant so elects, distribution of the Participant's Account shall be
made or commence no later than the sixtieth (60) day after the later of the
close of the Plan Year in which: (a) the Participant attains age sixty-five (65)
(or Normal Retirement Date, if earlier), (b) occurs the tenth (10th) anniversary
of the year in which the Participant commenced participation in the Plan, or (c)
the Participant severs employment with the Employer.





In no event, however, shall distribution of the Participant's Account be made
later than the April 1st following the end of the calendar year in which the
Participant attains age seventy and one-half (70½), or, except for a Participant
who is a five percent (5%) owner of the Employer (within the meaning of Section
401(a)(9)(C) of the Code), if later, the April 1st following the calendar year
in which the Participant separates from service with the Employer (the "required
beginning date").



Notwithstanding the foregoing, if the Participant's Account does not exceed
$5,000, the Participant's entire Account shall normally be distributed to the
Participant (or, in the event of the Participant's death, his Beneficiary) in a
lump-sum payment as soon as administratively practicable following the date the
Participant retires, dies or otherwise terminates from employment. However, in
the event of a mandatory distribution to a Participant whose Account is greater
than $1,000, if the Participant does not elect to have such automatic
distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with Section 7.1, then the Plan Administrator shall pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator.

 

 

--------------------------------------------------------------------------------

 

> > Notwithstanding the foregoing, upon the Administrator's actual knowledge of
> > a pending divorce or divorce proceeding, or the issuance (or possible
> > issuance) of a domestic relations order regarding a Participant's Account,
> > such Account shall be frozen to prevent the Participant from taking
> > withdrawals, loans or distributions against the portion of the Account,
> > subject to, or potentially subject to, the domestic relations order. This
> > freeze shall be removed promptly following the qualification of the domestic
> > relations order in accordance with the Plan's procedures or at such earlier
> > time as the Administrator may reasonably determine.



 

7.3 DISTRIBUTIONS UPON DEATH



> > > > (a) If a Participant dies before receiving a complete distribution of
> > > > his Account, then upon the Participant's death, the Participant's
> > > > remaining Account shall be distributed to the Participant's Beneficiary
> > > > in accordance with the provisions of this Section 7.3.
> > > > 
> > > > 
> > > > 
> > > > (b) If the Beneficiary is not the Participant's surviving spouse, then
> > > > the Beneficiary must take a complete distribution of the Participant's
> > > > Account by December 31 of the calendar year containing the fifth
> > > > anniversary of the Participant's death.
> > > > 
> > > > 
> > > > 
> > > > (c) If the Beneficiary is the Participant's surviving spouse, then the
> > > > Beneficiary must take a complete distribution of the Participant's
> > > > Account by the latest of (i) December 31 of the calendar year containing
> > > > the fifth anniversary of the Participant's death, (ii) December 31 of
> > > > the calendar year following the year of the Participant's death, and
> > > > (iii) December 31 of the calendar year in which the Participant would
> > > > have attained age seventy and one-half (70½).



 

7.4

FURNISHING INFORMATION. Prior to the payment of any benefit under the Plan, each
Participant or Beneficiary may be required to complete such administrative forms
and furnish such proof as may be deemed necessary or appropriate by the
Employer, Administrator, and/or Trustee.





 

7.5

MINIMUM DISTRIBUTION REQUIREMENTS.





(a) General Rules.



(1) Effective Date. The provisions of this Article will apply for purposes of
determining required minimum distributions. Unless otherwise specified, the
provisions of this Article will apply to calendar years beginning after December
31, 2002.



(2) Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan; provided, however, that this Article shall
not

 

 

--------------------------------------------------------------------------------

 

 

require the Plan to provide any form of benefit, or any option, not otherwise
provided under Section 7.1, Section 7.2, or Section 7.3.



(3) Requirements of Treasury Regulations Incorporated. All distributions
required under this Article will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code and the minimum
distribution incidental benefit requirement of Section 401(a)(9)(G) of the
Code..



(b) Time and Manner of Distribution



(1) Required Beginning Date. The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's required beginning date.



(2) Death of Participant Before Required Distributions Begin. If the Participant
dies before required distributions begin, the Participant's entire interest will
be distributed, or begin to be distributed, no later than as follows:



(A) If the Participant's surviving spouse is the Participant's sole designated
Beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.



(B) If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, and if distribution is to be made over the life or over
a period certain not exceeding the life expectancy of the designated Beneficiary
(if permitted under Section 7.3 of the Plan), distribution to the designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.



(C) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant's death, or if the Participant's
Beneficiary so elects, the Participant's entire interest will be distributed by
December 31 of the calendar year containing the fifth anniversary of the
Participant's death.



(D) If the Participant's surviving spouse is the Participant's sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 7.5(b), other than
Section 7.5(b)(2)(A), will apply as if the surviving spouse were the
Participant.



For purposes of Sections 7.5(b) and 7.5(d), unless Section 7.5(b)(2)(D) applies,
distributions are considered to begin on the Participant's required beginning
date. If Section 7.5(b)(2)(D) applies, distributions are considered to begin on
the date

 

 

--------------------------------------------------------------------------------

 

distributions are required to begin to the surviving spouse under
Section 7.5(b)(2)(A). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant's required beginning date (or to the Participant's surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 7.5(b)(2)(A)), the date distributions are considered to begin is
the date distributions actually commence.



(3) Forms of Distribution. Unless the Participant's interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year, distributions will be made in accordance with Sections 7.5(c) and (d). If
the Participant's interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code and the Treasury
regulations.



(c) Required Minimum Distributions During Participant's Lifetime.



(1) Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the Participant's lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:



(A) the quotient obtained by dividing the Participant's Account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9, Q&A-2, of the Treasury regulations, using the Participant's age
as of the Participant's birthday in the distribution calendar year; or



(B) if the Participant's sole designated Beneficiary for the distribution
calendar year is the Participant's spouse, the quotient obtained by dividing the
Participant's Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9, Q&A-3, of the Treasury regulations, using
the Participant's and spouse's attained ages as of the Participant's and
spouse's birthdays in the distribution calendar year.



(2) Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death. Required minimum distributions will be determined under
this Section 7.5(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant's
date of death.



(d) Required Minimum Distributions After Participant's Death.



(1) Death On or After Date Required Distributions Begin.



(A) Participant Survived by Designated Beneficiary. Subject to the provisions of
this Article, if the Participant dies on or after the date required

 

 

--------------------------------------------------------------------------------

 

 distributions begin and there is a designated Beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant's death is the quotient obtained by dividing the Participant's
Account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant's designated
Beneficiary, determined as follows:



(i) The Participant's remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.



(ii) If the Participant's surviving spouse is the Participant's sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant's death
using the surviving spouse's age as of the spouse's birthday in that year. For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.



(iii) If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, the designated Beneficiary's remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.



(B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.



(2) Death Before Date Required Distributions Begin.



(A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the remaining life expectancy of the
Participant's designated Beneficiary, determined as provided in
Section 7.5(d)(1).

 

 

 

--------------------------------------------------------------------------------

 



(B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.



(C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant's surviving spouse is the Participant's sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 7.5(b)(2)(A), this Section 7.5(d)
will apply as if the surviving spouse were the Participant.



(e) Definitions.



(1) Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 7.6 of the Plan and is the designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.



(2) Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant's death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant's required beginning date. For
distributions beginning after the Participant's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 7.5(b)(2). The required minimum distribution for the Participant's
first distribution calendar year will be made on or before the Participant's
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant's required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.



(3) Life Expectancy. Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)-9, Q&A-1, of the Treasury regulations.



(4) Participant's Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to

 

 

the Plan either in the valuation calendar year or in the distribution calendar
year if distributed or transferred in the valuation calendar year.



> > > > > > (5) Required Beginning Date. The date specified in Section 7.2 of
> > > > > > the Plan.



 

7.6

DESIGNATION OF BENEFICIARY. Each Participant shall designate a Beneficiary in a
manner acceptable to the Administrator to receive payment of any death benefit
payable hereunder if such Beneficiary should survive the Participant. However,
no Participant who is married shall be permitted to designate a Beneficiary
other than his spouse unless the Participant's spouse has signed a written
consent, in a form acceptable to the Administrator and witnessed by a notary
public, which provides for the designation of an alternate Beneficiary.





Subject to the above, Beneficiary designations may include primary and
contingent Beneficiaries, and may be revoked or amended at any time in similar
manner or form, and the most recent designation shall govern. A designation of a
Beneficiary made by a Participant shall cease to be effective upon his marriage
or remarriage. In addition, a spousal Beneficiary designation shall cease to be
effective upon written notification to the Administrator of the divorce of the
Participant and such spouse. In the absence of an effective designation of
Beneficiary, or if no designated Beneficiary is surviving as of the date of the
Participant's death, any death benefit shall be paid to the surviving spouse of
the Participant, or, if no surviving spouse, to the Participant's estate.
Notification to Participants of the death benefits under the Plan and the method
of designating a Beneficiary shall be given at the time and in the manner
provided by regulations and rulings under the Code.



In the event a Beneficiary survives the Participant, but dies before receipt of
all payments due that Beneficiary hereunder, any benefits remaining to be paid
to the Beneficiary shall be paid to the Beneficiary's estate.



 

7.7

ELIGIBLE ROLLOVER DISTRIBUTIONS. Notwithstanding the foregoing provisions of
this Article Seven, the provisions of this Section 7.7 shall apply to
distributions made under the Plan after December 31, 2001.





(a) A "distributee" (as hereinafter defined) may elect, at the time and in the
manner prescribed by the Administrator, to have any portion of an "eligible
rollover distribution" (as hereinafter defined) paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.



(b) Definitions:



(i) Eligible Rollover Distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint

 

--------------------------------------------------------------------------------

 

 life expectancies) of the distributee and the distributee's designated
Beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; and any hardship distribution described in Section 8.2. A portion
of a distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in Section 408(a) or (b) of
the Code (or described in Section 408A of the Code for "designated Roth
contributions" (within the meaning of Section 402A of the Code)), or to a
qualified defined contribution plan described in Section 401(a) or 403(a) of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible
and, if applicable, as required under Section 402A of the Code.



(ii) Eligible Retirement Plan. An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified trust described in Section
401(a) of the Code, an annuity contract described in Section 403(b) of the Code
and an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan, that accepts the
distributee's eligible rollover distribution. The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code.



If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual.



(iii) Distributee. A distributee includes an Employee or former Employee. In
addition, the Employee's or former Employee's surviving spouse, the Employee's
or former Employee's spouse or former spouse who is an alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
and any other Beneficiary of the Participant are distributees.



(iv) Direct Rollover. A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

 

 

--------------------------------------------------------------------------------

 



(c) Notwithstanding the foregoing, if the value of the Participant's Account
exceeds $5,000 and becomes distributable to the Participant on an immediate lump
sum basis prior to the Participant's attaining age 65, no such distribution
shall be made unless the Participant consents to the distribution, in accordance
with rules and procedures established on a uniform and nondiscriminatory basis
by the Administrator, no more than ninety (90) (effective January 1, 2008, one
hundred eighty (180)) days and no less than thirty (30) days prior to the date
of distribution. If a distribution is one to which Sections 401(a)(11) and 417
of the Code do not apply, such distribution may commence less than thirty (30)
days after the notice required under Section 1.411(a)-11(c) of the Income Tax
Regulations is given, provided that:



(i) the Administrator clearly informs the Participant that the Participant has a
right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and



(ii) the Participant, after receiving the notice, affirmatively elects a
distribution.



 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE EIGHT--LOANS AND IN-SERVICE WITHDRAWALS



 

8.1

LOANS





(a) Permissible Amount and Procedures. Upon the application of a Participant,
the Administrator may, in accordance with a uniform and nondiscriminatory
policy, direct the Trustee to grant a loan to the Participant, which loan shall
be secured by the Participant's Account balance. The Participant's signature
shall be required on a promissory note. The rate of interest on any such loan
shall be equal to the "Prime Rate" (as reported in The Wall Street Journal on
the date the loan is initiated) plus one percent 1%. Participant loans shall be
treated as segregated investments, and interest repayments shall be credited
only to the Participant's Account. Only Participants who are Employees or
"parties in interest" (within the meaning of Section 3(14) of the Employee
Retirement Income Security Act of 1974) are permitted to initiate loans. A
Participant can have only one loan outstanding at any time, including any
defaulted loans.



(b) Limitation on Amount of Loans. A Participant's loan shall not exceed the
lesser of:



(1) $50,000, which amount shall be reduced by the highest outstanding loan
balance during the preceding twelve (12)-month period; or



(2) one-half (½) of the value of the Participant's Account, determined as of the
Valuation Date preceding the date of the Participant's loan.



> > > > Any loan must be repaid within five (5) years (or such longer period
> > > > permitted by law), unless made for the purpose of acquiring the primary
> > > > residence of the Participant, in which case such loan may be repaid over
> > > > a longer period of time not to exceed fifteen (15) years. The repayment
> > > > of any loan must be made in at least quarterly installments of principal
> > > > and interest; provided, however, that this requirement shall not apply
> > > > for a period, not longer than one year, or such longer period as may
> > > > apply under Section 414(u) of the Code, that a Participant is on a leave
> > > > of absence ("Leave"), either without pay from the Employer or at a rate
> > > > of pay (after income and employment tax withholding) that is less than
> > > > the amount of the installment payments required under the terms of the
> > > > loan. However, the loan must be repaid by the latest date permitted
> > > > under Sections 72(p)(2)(B) and 414(u) of the Code and the installments
> > > > due after the Leave ends (or, unless Section 414(u) of the Code applies,
> > > > if earlier, upon the expiration of the first year of the Leave) must not
> > > > be less than those required under the terms of the original loan.



> > If a Participant defaults on any outstanding loan, the unpaid balance, and
> > any interest due thereon, shall become due and payable in accordance with
> > the terms of the underlying promissory note; provided, however, that such
> > foreclosure on the promissory note and attachment of security shall not
> > occur until a distributable event occurs in accordance with the provisions
> > of Article Seven.



> > > > If a Participant terminates employment while any loan balance is
> > > > outstanding, the unpaid balance, and any interest due thereon, shall
> > > > become due and payable in accordance with the terms of the
> > > > 
> > > >  
> > > > 
> > > >  

--------------------------------------------------------------------------------

> > > >  
> > > > 
> > > > underlying promissory note. If such amount is not paid to the Plan, it
> > > > shall be charged against the amounts that are otherwise payable to the
> > > > Participant or the Participant's Beneficiary under the provisions of the
> > > > Plan.
> > > > 
> > > > 
> > > > 
> > > > In the case of a Participant who has loans outstanding from other plans
> > > > of the Employer (or a member of the Employer's related group (within the
> > > > meaning of Section 2.5(b)), the loans shall be aggregated for purposes
> > > > of applying the limits of Section 72(p) of the Code.

 

8.2

HARDSHIP DISTRIBUTIONS. A Participant who is an Employee may, in the case of a
financial hardship resulting from a proven immediate and heavy financial need,
receive a cash distribution not to exceed the lesser of (i) the value of the
Participant's Account, without regard to earnings received on his elective
deferrals (within the meaning of Section 4.1) after December 31, 1988, and
without regard to any Fail-Safe Contributions or Qualified Matching
Contributions (within the meaning of Section 10.2 below), or (ii) the amount
necessary to satisfy the financial hardship. The amount of any such immediate
and heavy financial need may include any amounts necessary to pay Federal, state
or local income taxes reasonably anticipated to result from the distribution.
Such distribution shall be made in accordance with nondiscriminatory and
objective standards consistently applied by the Administrator.





> > Hardship distributions under this Section shall be deemed to be the result
> > of an immediate and heavy financial need if such distribution is to: (a) pay
> > expenses for (or to obtain) medical care that would be deductible under
> > Section 213(d) of the Code determined without regard to whether the expenses
> > exceed seven and one-half percent (7.5%) of adjusted gross income; (b)
> > purchase the principal residence of the Participant (excluding mortgage
> > payments); (c) pay tuition and related educational fees for the next twelve
> > (12) months of post-secondary education for the Participant, Participant's
> > spouse, or any of the Participant's dependents (as defined in Section 152 of
> > the Code, and without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of
> > the Code); (d) prevent the eviction of the Participant from his principal
> > residence or foreclosure on the Participant's principal residence; (e) pay
> > funeral or burial expenses for the Participant's deceased parent, spouse,
> > children or dependents (as defined in Section 152 of the Code, and without
> > regard to Section 152(d)(1)(B) of the Code); or (f) repair damage to the
> > Participant's principal residence that would qualify for a casualty loss
> > deduction under Section 165 of the Code (determined without regard to
> > whether the loss exceeds ten percent (10%) of adjusted gross income).
> > Distributions paid pursuant to this Section shall be deemed to be made as of
> > the Valuation Date immediately preceding the hardship distribution, and the
> > Participant's Account shall be reduced accordingly.



A distribution shall not be treated as necessary to satisfy an immediate and
heavy financial need of a Participant to the extent the amount of the
distribution is in excess of the amount required to relieve the financial need
or to the extent the need may be satisfied from other resources that are
reasonably available to the Participant. This determination shall generally be
made on the basis of all relevant facts and circumstances. For purposes of this
paragraph, the Participant's resources shall be deemed to include those assets
of the Participant's spouse and minor children that are reasonably available to
the Participant. A distribution generally shall be treated as necessary to
satisfy a financial need if the Administrator relies upon the Participant's
written

 

--------------------------------------------------------------------------------

 

representation, unless the Administrator has actual knowledge to the contrary,
that the need cannot reasonably be relieved:



(1) Through reimbursement or compensation by insurance or otherwise;



(2) By liquidation of the Participant's assets;



(3) By cessation of elective deferrals (within the meaning of Section 4.1) and
any after-tax contributions under Section 4.5; or



(4) By other distributions or nontaxable (at the time of the loan) loans from
plans maintained by the Employer or by any other employer, or by borrowing from
commercial sources on reasonable commercial terms, in an amount sufficient to
satisfy the need.



> > > > For purposes of the foregoing paragraph, a need cannot reasonably be
> > > > relieved by one of the actions listed above if the effect would be to
> > > > increase the amount of the need. In making such determination, the
> > > > Administrator may rely upon the Participant's written representation to
> > > > such effect, unless the Administrator has actual knowledge to the
> > > > contrary.



 

8.3

WITHDRAWALS AFTER AGE 59½. After attaining age fifty-nine and one-half (59½), a
Participant who is an Employee may, by giving notice to the Administrator,
withdraw from the Plan a sum (a) not in excess of the credit balance of his
Account and (b) not less than such minimum amount as the Administrator may
establish from time to time to facilitate administration of the Plan. Any such
withdrawals shall be made in accordance with nondiscriminatory and objective
standards consistently applied by the Administrator. To the extent the
Participant's Account is invested in the Employer Stock Fund (within the meaning
of Section 5.1(a)) or the Pfizer Stock Fund (within the meaning of Section 7.1),
the withdrawal may be made in the form of whole shares of stock, with any
fractional shares and the cash and cash equivalent portions of the underlying
stock fund being withdrawn in cash.





 

8.4

NON-HARDSHIP WITHDRAWALS. Before attaining age fifty-nine and one-half (59½), a
Participant who is an Employee may, by notice to the Administrator, withdraw
from the Plan a sum (a) not in excess of the credit balance of the Participant's
Account attributable to any after-tax contributions made to the Plan, including
earnings thereon, any rollover contributions including earnings thereon, and any
Employer matching contributions that have been held in his Account for at least
two (2) years from the date of contribution (or, provided at least five (5)
years have elapsed since his initial date of Plan participation, any Employer
matching contributions credited to his Account), including earnings thereon, and
(b) not less than such minimum amount as the Administrator may establish from
time to time to facilitate administration of the Plan. Any such withdrawals
shall be made in cash and in accordance with nondiscriminatory and objective
standards consistently applied by the Administrator.





 

--------------------------------------------------------------------------------

 

 

ARTICLE NINE --ADMINISTRATION OF THE PLAN



 

9.1

PLAN ADMINISTRATION. The Plan shall be administered by a Savings and Investment
Plan Committee (the "Committee") consisting of at least three (3) persons, who
may be Participants of the Plan, appointed by the Board of Directors of Minerals
Technologies Inc. (the "Board"). Members of the Committee shall serve at the
pleasure of the Board, and may resign at any time upon due notice in writing.
The Committee shall act by a majority of its members, and the secretary thereof
shall certify its action to the Trustee.





The Committee shall be the Plan Administrator and shall have fiduciary
responsibility under the Employee Retirement Income Security Act of 1974, as
amended, for the general operation of the Plan, and the exclusive authority and
responsibility (i) to appoint and remove or select investment managers, if any,
the Trustee or any successor Trustee under the Plan and the Trust and pooled
investment vehicles and investment advisers thereof, (ii) to direct the
segregation of all or a portion of the assets of the Trust into an investment
manager account or accounts at any time and from time to time and to add or to
withdraw assets from such investment manager account or accounts as it deems
desirable or appropriate, (iii) to direct the Trustee to enter into a group
annuity contract or contracts, in such form and on such terms as may be approved
by the Committee to provide for annuity settlements under the Plan, and (iv) to
direct the Trustee to enter into one (1) or more investment contracts with one
or more insurance companies or financial institutions. The Committee may appoint
or employ, and compensate such persons as it deems necessary to render advice
with respect to any responsibility of the Committee under the Plan. The
Committee may allocate to any one (1) or more of its members any responsibility
that it may have under the Plan and may designate any other person or persons to
carry out any responsibility of the Committee under the Plan. Any person may
serve in more than one fiduciary capacity with respect to the Plan.



The Committee shall administer the Plan in accordance with its terms and shall
have all powers necessary to carry out the provisions of the Plan not otherwise
reserved to the Employer, the Board or the Trustee. The Committee shall have
total and complete discretion to interpret the Plan and to determine all
questions arising in the administration, interpretation and application of the
Plan, including the power to construe and interpret the Plan; to decide
questions relating to an individual's eligibility to participate in the Plan
and/or eligibility for benefits and the amounts thereof; to have fact finder
discretionary authority to decide all facts relevant to the determination of
eligibility for benefits or participation; to make such adjustments as it deems
necessary or desirable to correct any arithmetical or accounting errors; to
determine the amount, form, and timing of any distribution to be made hereunder;
to approve and enforce any loan hereunder including the repayment thereof; to
resolve any conflict among Plan terms; and to establish any limitations and
procedures relating to Participant investment allocations, distributions, and
other Plan activities necessary to ensure compliance with the Employer's insider
trading policy and applicable securities laws. The Committee shall have the
discretion to make factual determinations relating to the amount and manner of
any allocations and distributions of benefits. In making its decisions, the
Committee shall be entitled to, but need not rely upon, information supplied by
a Participant, Beneficiary or representative thereof. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in such manner
and to such extent as

 

--------------------------------------------------------------------------------

 

it shall deem necessary to carry out the purposes of the Plan. The Committee's
decision in such matters shall be binding and conclusive as to all parties.

The Committee is authorized to make such uniform rules as may be necessary to
carry out the provisions of the Plan and shall determine, in its sole
discretion, any questions arising in the administration, interpretation and
application of the Plan, which determination shall be conclusive and binding on
all parties. In exercising such powers and authorities, the Committee shall at
all times exercise good faith, apply standards of uniform application, and
refrain from arbitrary action. The Committee is also authorized to adopt such
uniform rules as it may consider necessary or desirable for the conduct of its
affairs and the transaction of its business, including, but not limited to, the
power on the part of the Committee to act without formally convening and to
provide that action of the Committee may be expressed by written instruments
signed by a majority of its members. It shall elect a secretary, who need not be
a member of the Committee, who shall record the minutes of its proceedings and
shall perform such other duties as may from time to time be assigned to him. The
Committee may retain legal counsel (who may be the General Counsel or an
Assistant General Counsel of Minerals Technologies Inc.) when and if it be found
necessary or convenient to do so, and may also employ such other assistants,
clerical or otherwise, as may be needed, and expend such monies as may be
required for the proper performance of its work. Such costs and expenses shall
be borne by the Employer.



To the extent permitted by law, the Committee, the Board, the Employer, and
their respective officers, shall not be liable for the directions, actions or
omissions of any agent, legal or other counsel, accountant or any other expert
who has agreed to the performance of administrative duties in connection with
the Plan or Trust. The Committee, the Board, and the Employer, and their
respective officers, shall be entitled to rely upon all certificates, reports,
data, statistics, analyses and opinions which may be made by such experts and
shall be fully protected in respect to any action taken or suffered by them in
good faith reliance upon any such certificates, reports, data, statistics,
analyses or opinions; all actions so taken or suffered shall be conclusive upon
each of them and upon all persons having or claiming to have any interest in or
under the Plan.



Each member of the Committee shall be indemnified by the Employer against all
costs and expenses (including counsel fees, but excluding any amount
representing a settlement unless such settlement be approved by the Employer)
reasonably incurred by or imposed upon him in connection with or resulting from
any action, suit or proceeding to which he may be made a party by reason of his
being or having been a member of the Committee (whether or not he continues to
be a member of the Committee at the time when such cost or expense is incurred
or imposed), to the full extent of the law. The foregoing rights of
indemnification shall not be exclusive of other rights to which any member of
the Committee may be entitled as a matter of law, contract or otherwise.



 

9.2

CLAIMS PROCEDURE





(a) Pursuant to procedures established by the Administrator, claims for benefits
under the Plan made by a Participant or Beneficiary (the "claimant") must be
submitted in writing to the Plan Representative identified by the Administrator.
Approved claims shall be

 

--------------------------------------------------------------------------------

 

 processed and instructions issued to the Trustee or custodian authorizing
payment as claimed.



If a claim is denied in whole or in part, the Plan Representative shall notify
the claimant within ninety (90) days after receipt of the claim (or within one
hundred eighty (180) days, if special circumstances require an extension of time
for processing the claim, and provided written notice indicating the special
circumstances and the date by which a final decision is expected to be rendered
is given to the claimant within the initial ninety (90) day period).



The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:



(i) the specific reason or reasons for the denial of the claim;



(ii) the specific references to the pertinent Plan provisions on which the
denial is based;



(iii) a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;



(iv) a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days after receipt of the denial of the claim,
written notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim; and



(v) a statement about the claimant's right to bring civil action under Section
502(a) under ERISA if the claim is denied on review.



Upon denial of a claim in whole or part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the
Administrator for a full and fair review of the denied claim, to be permitted to
review documents (free of charge) pertinent to the denial, and to submit issues
and comments in writing. Any appeal of the denial must be given to the
Administrator within the period of time prescribed under (a)(iv) above. If the
claimant (or his duly authorized representative) fails to appeal the denial to
the Administrator within the prescribed time, the Administrator's adverse
determination shall be final, binding and conclusive.



The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties. The Administrator shall advise the claimant of the results of the
review within sixty (60) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for
review. If such extension of time is required, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension.
The decision of

 

--------------------------------------------------------------------------------

 

 

 

the review shall be written in a manner calculated to be understood by the
claimant and shall include specific reasons for the decision, specific
references to the pertinent Plan provisions on which the decision is based, the
claimant's right to receive free of charge upon written request, reasonable
access to and copies of, all Plan documents, records, and other information
relevant to the claim, and a statement about the claimant's right to bring a
civil action under Section 502(a) of ERISA. The decision of the Administrator
shall be final, binding and conclusive. Employees must pursue all claims
procedures described herein before seeking any other legal recourse with respect
to Plan benefits. In addition, any lawsuit must be filed within six months from
the date of the denied appeal.



 

9.3 TRUST AGREEMENT. The Trust Agreement entered into by and between the
Employer and the Trustee, including any supplements or amendments thereto, or
any successor Trust Agreement, is incorporated by reference herein.



 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE TEN--SPECIAL COMPLIANCE PROVISIONS



 

10.1

DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS. Notwithstanding any other provision
of the Plan, "Excess Elective Deferrals" (as defined below) (and income or loss
allocable thereto, including all earnings, expenses and appreciation or
depreciation in value, whether or not realized) shall be distributed no later
than each April 15 to Participants who claim Excess Elective Deferrals for the
preceding calendar year.





> > "Excess Elective Deferrals" shall mean the amount of Elective Deferrals (as
> > defined below) for a calendar year that the Participant designates to the
> > Plan pursuant to the following procedure. The Participant's designation
> > shall be submitted to the Administrator in writing no later than March 1;
> > shall specify the Participant's Excess Elective Deferrals for the preceding
> > calendar year; and shall be accompanied by the Participant's written
> > statement that if the Excess Elective Deferrals is not distributed, it will,
> > when added to amounts deferred under other plans or arrangements described
> > in Section 401(k), 408(k) or 403(b) of the Code, exceed the limit imposed on
> > the Participant by Section 402(g) of the Code for the year in which the
> > deferral occurred. Excess Elective Deferrals shall mean those Elective
> > Deferrals that are includible in a Participant's gross income under Section
> > 402(g) of the Code to the extent such Participant's Elective Deferrals for a
> > taxable year exceed the dollar limitation under such Code section.
> > 
> > 
> > 
> > An Excess Elective Deferral, and the income or loss allocable thereto, may
> > be distributed before the end of the calendar year in which the Elective
> > Deferrals were made. A Participant who has an Excess Elective Deferral for a
> > taxable year, taking into account only his Elective Deferrals under the Plan
> > or any other plans of the Employer (including any member of the Employer's
> > related group (within the meaning of Section 2.5(b)), shall be deemed to
> > have designated the entire amount of such Excess Elective Deferral.



Excess Elective Deferrals shall be adjusted for any income or loss up to the
date of distribution. For purposes of this Section 10.1, whenever reference is
made to the income or loss allocable to an Excess Elective Deferral, such income
or loss shall be determined as follows. The income or loss allocable to Excess
Elective Deferrals allocated to each Participant is the sum of: (i) income or
loss allocable to the Participant's deferred amounts for the Plan Year
multiplied by a fraction, the numerator of which is the Excess Elective
Deferrals made on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant's Account balances
attributable to the Participant's Elective Deferrals on the last day of the Plan
Year; and (ii) ten percent (10%) of the amount determined under (i) multiplied
by the number of whole calendar months between the end of the Plan Year and the
date of distribution, counting the month of distribution if distribution occurs
after the fifteenth (15th) of such month.



> > For purposes of this Article Ten, "Elective Deferrals" shall mean any
> > Employer contributions made to the Plan at the election of the Participant,
> > in lieu of cash compensation, and shall include contributions made pursuant
> > to a salary deferral reduction agreement or other deferral mechanism. With
> > respect to any taxable year, a Participant's Elective Deferrals is the sum
> > of all Employer contributions made on behalf of such Participant pursuant to
> > an election to defer under any qualified cash or deferred arrangement
> > described in Section 401(k) of the Code, any salary
> > 
> >  

--------------------------------------------------------------------------------

> >  
> > 
> >  
> > 
> >  reduction simplified employee pension described in Section 408(k)(6) of the
> > Code, and SIMPLE IRA Plan described in Section 408(p) of the Code, any
> > eligible deferred compensation plan under Section 457 of the Code, any plan
> > described under Section 501(c)(18) of the Code, and any Employer
> > contributions made on behalf of a Participant for the purchase of an annuity
> > contract under Section 403(b) of the Code pursuant to a salary reduction
> > agreement. Elective Deferrals shall not include any deferrals properly
> > distributed as excess annual additions.



 

10.2 LIMITATIONS ON 401(k) CONTRIBUTIONS



(a) Actual Deferral Percentage Test ("ADP Test"). Amounts contributed as
elective deferrals under Section 4.1(a) and, if so elected by the Employer,
"Qualified Matching Contributions" (as defined below) and any Fail-Safe
Contributions made under this Section, are considered to be amounts deferred
pursuant to Section 401(k) of the Code. For purposes of this Section, these
amounts are referred to as the "deferred amounts." For purposes of the "actual
deferral percentage test" described below, (i) such deferred amounts must be
made before the last day of the twelve (12)-month period immediately following
the Plan Year to which the contributions relate, and (ii) the deferred amounts
relate to Compensation that either (A) would have been received by the
Participant in the Plan Year but for the Participant's election to make
deferrals, or (B) is attributable to services performed by the Participant in
the Plan Year and, but for the Participant's election to make deferrals, would
have been received by the Participant within two and one-half (2½) months after
the close of the Plan Year. The Employer shall maintain records sufficient to
demonstrate satisfaction of the actual deferral percentage test and the deferred
amounts used in such test.



For purposes of this Section, "Qualified Matching Contributions" shall mean
matching contributions which are subject to the distribution and
nonforfeitability requirements under Section 401(k) of the Code and satisfy
Section 1.401(k)-2(a)(6) of the IRS Treasury regulations.



As of the last day of each Plan Year, the deferred amounts for the Participants
who are Highly-Compensated Employees for the Plan Year shall satisfy either of
the following tests:



(1) The actual deferral percentage for the eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the actual
deferral percentage for eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year multiplied by 1.25; or



(2) The actual deferral percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the actual
deferral percentage of eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year multiplied by two (2), provided that the
actual deferral percentage for eligible Participants who are Highly-Compensated
Employees for the Plan Year does not exceed the actual deferral percentage for
eligible

 

 

--------------------------------------------------------------------------------

 

 

 Participants who are Nonhighly-Compensated Employees for the prior Plan Year by
more than two (2) percentage points.



For purposes of the above tests, the "actual deferral percentage" shall mean for
a specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group) of (1) deferred
amounts actually paid over to the Trust on behalf of such Participant for the
Plan Year to (2) the Participant's "414(s) Compensation." For purposes hereof,
414(s) Compensation means compensation that satisfies the nondiscrimination
requirements of Section 414(s) of the Code and the regulations thereunder. An
Employer may limit the period taken into account for determining 414(s)
Compensation to that part of the Plan Year or calendar year in which an Employee
was a Participant in the component of the Plan being tested. The period used to
determine 414(s) Compensation must be applied uniformly to all Participants for
the Plan Year. Deferred amounts on behalf of any Participant shall include (1)
any Elective Deferrals made pursuant to the Participant's deferral election
(including Excess Elective Deferrals of Highly Compensated Employees), but
excluding (a) Excess Elective Deferrals of Nonhighly-Compensated Employees that
arise solely from Elective Deferrals made under the Plan or plans of this
Employer and (b) Elective Deferrals that are taken into account in the actual
contribution percentage test (provided the actual deferral percentage test is
satisfied both with and without exclusion of these Elective Deferrals); and (2)
Qualified Matching Contributions and Fail-Safe Contributions. For purposes of
computing Actual Deferral Percentages, an Employee who would be a Participant
but for failure to make Elective Deferrals shall be treated as a Participant on
whose behalf no Elective Deferrals are made.



For purposes of this Section 10.2, the actual deferral percentage for any
eligible Participant who is a Highly-Compensated Employee for the Plan Year and
who is eligible to have Elective Deferrals allocated to his account under two
(2) or more plans or arrangements described in Code Section 401(k) that are
maintained by the Employer or any employer who is a related group member (within
the meaning of Section 2.5(b)) shall be determined as if all such deferrals were
made under a single arrangement. In the event that this Plan satisfies the
requirements of Code Section 401(k), 401(a)(4) or 410(b) only if aggregated with
one (1) or more other plans, or if one (1) or more other plans satisfy the
requirements of such Sections of the Code only if aggregated with this Plan,
then the provisions of this Section 10.2 shall be applied by determining the
actual deferral percentage of eligible Participants as if all such plans were a
single plan. Plans may be aggregated in order to satisfy Section 401(k) of the
Code only if they have the same Plan Year and use the same actual deferral
percentage testing method.



The determination and treatment of deferred amounts and the actual deferral
percentage of any Participant shall be subject to the prescribed requirements of
the Secretary of the Treasury.



In the event the actual deferral percentage test is not satisfied for a Plan
Year, the Employer, in its discretion, may make a Fail-Safe Contribution for
eligible Participants who are Nonhighly-Compensated Employees, equal to a
specified percentage of

 

--------------------------------------------------------------------------------

 

 

compensation; provided, however such percentage does not exceed the greater of
five percent (5%) or two times the Plan's "representative contribution rate."
For purposes of this paragraph:



 1. "compensation" - shall mean compensation used for the actual deferral
    percentage test.
    
    

 2. "representative contribution rate" - shall mean the greater of:



(A) the lowest applicable contribution rate (defined below) of any eligible
Nonhighly-Compensated Employee among a group of eligible Nonhighly-Compensated
Employees that consists of at least fifty percent (50%) of the total eligible
Nonhighly-Compensated Employees for the Plan Year, or



(B) the lowest applicable contribution rate of any eligible
Nonhighly-Compensated in the group of all eligible Nonhighly-Compensated
Employees for the Plan Year and who is employed by the Employer on the last day
of the Plan Year.



The applicable contribution rate for an eligible Nonhighly-Compensated Employee
is the sum of the qualified matching contribution taken into account for the
eligible Nonhighly-Compensated Employee for the Plan Year and the Fail-Safe
Contribution made for the eligible Nonhighly-Compensated Employee for the Plan
Year, divided by the eligible Nonhighly-Compensated Employee's compensation for
the same period.



(b) Distributions of Excess Contributions.



(1) In General. If the actual deferral percentage test of Section 10.2(a) is not
satisfied for a Plan Year, then the "excess contributions," and income allocable
thereto, shall be distributed, to the extent required under Treasury
regulations, no later than the last day of the Plan Year following the Plan Year
for which the excess contributions were made.



(2) Excess Contributions. For purposes of this Section, "excess contributions"
shall mean, with respect to any Plan Year, the excess of:



(A) The aggregate amount of Employer contributions actually taken into account
in computing the numerator of the actual deferral percentage of
Highly-Compensated Employees for such Plan Year, over



(B) The maximum amount of such contributions permitted by the ADP Test under
Section 10.2(a) (determined by hypothetically reducing contributions made on
behalf of Highly-Compensated Employees in order of the actual deferral
percentages, beginning with the highest of such percentages).

 

 

--------------------------------------------------------------------------------

 



Excess contributions shall be allocated to the Highly-Compensated Employees with
the highest dollar amounts of contributions taken into account in calculating
the actual deferral percentage test for the year in which the excess arose,
beginning with the Highly-Compensated Employee with the highest dollar amount of
such contributions and continuing in descending order until all the excess
contributions have been allocated. For purposes of the preceding sentence, the
"highest dollar amount" is determined after distribution of any excess
contributions. Any employer matching contributions and earnings thereon that
relate to such excess contributions shall be forfeited and applied in accordance
with Section 6.2. To the extent a Highly-Compensated Employee has not reached
his catch-up contribution limit (set forth in Section 4.1(e) of the Plan),
excess contributions allocated to such Highly-Compensated Employee are catch-up
contributions and will not be treated as excess contributions.



(3) Determination of Income. Excess contributions shall be adjusted for any
income or loss up to the date of distribution. The income or loss allocable to
excess contributions allocated to each Participant is the sum of: (i) income or
loss allocable to the Participant's deferred amounts for the Plan Year
multiplied by a fraction, the numerator of which is the excess contributions
made on behalf of the Participant for the Plan Year, and the denominator of
which is the sum of the Participant's Account balances attributable to the
Participant's deferred amounts on the last day of the Plan Year; and (ii) ten
percent (10%) of the amount determined under (i) multiplied by the number of
whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the fifteenth (15th) of such month.



(4) Accounting for Excess Contributions. Excess contributions shall be
distributed from that portion of the Participant's Account attributable to such
deferred amounts to the extent allowable under Treasury regulations.



 

10.3 NONDISCRIMINATION TEST FOR EMPLOYER MATCHING CONTRIBUTIONS AND
AFTER-TAX CONTRIBUTIONS



(a) Average Contribution Percentage Test ("ACP Test"). The provisions of this
Section shall apply if Employer matching contributions are made in any Plan Year
under Section 4.2(a) and such matching contributions are not used to satisfy the
actual deferral percentage test of Section 10.2 and/or in the event Employee
after-tax contributions are made to the Plan under Section 4.5. Any Employee
after-tax contributions that are used to satisfy the average contribution
percentage test shall satisfy the requirements of Section 1.401(m)-2(a)(6) of
the IRS Treasury Regulations.



As of the last day of each Plan Year, the average contribution percentage for
Highly-Compensated Employees for the Plan Year shall satisfy either of the
following tests:

 

 

 

--------------------------------------------------------------------------------

 



(1) The average contribution percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year multiplied by 1.25; or



(2) The average contribution percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year multiplied by two (2), provided that the
average contribution percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year does not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the prior Plan Year by more than two (2) percentage points.



For purposes of the above tests, the "average contribution percentage" shall
mean the average (expressed as a percentage) of the contribution percentages of
the "eligible Participants" in each group. The "contribution percentage" shall
mean the ratio (expressed as a percentage) that the sum of Employer matching
contributions, and, if applicable, Employee after-tax contributions, and
elective deferrals under Section 4.1 (to the extent such elective deferrals are
not used to satisfy the actual deferral percentage test of Section 10.2) under
the Plan on behalf of the eligible Participant for the Plan Year bears to the
eligible Participant's "414(s) Compensation." For purposes hereof, 414(s)
Compensation means compensation that satisfies the nondiscrimination
requirements of Section 414(s) of the Code and the regulations thereunder. An
Employer may limit the period taken into account for determining 414(s)
Compensation to that part of the Plan Year or calendar year in which an Employee
was a Participant in the component of the Plan being tested. The period used to
determine 414(s) Compensation must be applied uniformly to all Participants for
the Plan Year. Such average contribution percentage shall be determined without
regard to matching contributions that are used either to correct excess
contributions hereunder or because contributions to which they relate are excess
deferrals under Section 10.1 or excess contributions under Section 10.2.
"Eligible Participant" shall mean each Employee who is eligible to receive
Employer matching contributions or make after-tax contributions.



For purposes of this Section 10.3, the contribution percentage for any eligible
Participant who is a Highly-Compensated Employee for the Plan Year and who is
eligible to have Employer matching contributions, elective deferrals and/or
after-tax contributions allocated to his account under two (2) or more plans
described in Section 401(a) of the Code or under arrangements described in
Section 401(k) of the Code that are maintained by the Employer or any member of
the Employer's related group (within the meaning of Section 2.5(b)), shall be
determined as if all such contributions were made under a single plan.



In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one (1) or more other
plans, or if one (1) or more other plans satisfy the requirements of such
Sections of the Code only if aggregated

 

--------------------------------------------------------------------------------

 

 

 with this Plan, then the provisions of this Section 10.3 shall be applied by
determining the contribution percentages of eligible Participants as if all such
plans were a single plan. Plans may be aggregated in order to satisfy Section
401(m) of the Code only if they have the same Plan Year and use the same average
contribution percentage testing method.



The determination and treatment of the contribution percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.



(b) Distribution of Excess Employer Matching Contributions.



(1) In General. If the nondiscrimination tests of Section 10.3(a) are not
satisfied for a Plan Year, then the "excess aggregate contributions," and any
income allocable thereto, shall be forfeited, if otherwise forfeitable, no later
than the last day of the Plan Year following the Plan Year for which the
nondiscrimination tests are not satisfied, and shall be used to reduce Employer
matching contributions under Section 4.2. To the extent that such "excess
aggregate contributions" are nonforfeitable, such excess contributions shall be
distributed to the Participant on whose behalf the excess contributions were
made no later than the last day of the Plan Year following the Plan Year for
which such "excess aggregate contributions" were made. For purposes of the
limitations of Section 11.1(b)(1) of the Plan, excess aggregate contributions
shall be considered annual additions.



(2) Excess Aggregate Contributions. For purposes of this Section, "excess
aggregate contributions" shall mean, with respect to any Plan Year, the excess
of:



(A) The aggregate amount of Employer matching contributions and, if applicable,
Employee after-tax contributions, and elective deferrals under Section 4.1 (to
the extent not used to satisfy the actual deferral percentage test of Section
10.2) actually taken into account in computing the numerator of the actual
contribution percentage of Highly-Compensated Employees for such Plan Year, over



(B) The maximum amount of such contributions permitted by the ACP Test under
Section 10.3(a) (determined by hypothetically reducing contributions made on
behalf of Highly-Compensated Employees in order of the actual contribution
percentages, beginning with the highest of such percentages).



Excess contributions shall be allocated to the Highly-Compensated Employee with
the largest "contribution percentage amounts" (as defined below) taken into
account in calculating the average contribution percentage test for the year in
which the excess arose, beginning with the Highly-Compensated Employee with the
largest amount of such contribution percentage amounts and continuing in
descending order until all the excess aggregate contributions have been
allocated. For purposes of the preceding sentence, the "largest amount" is
determined after distribution of any excess aggregate contributions.

 

 

--------------------------------------------------------------------------------

 



For purposes of the preceding paragraph, "contribution percentage amounts" shall
mean the sum of Employer matching contributions and, if applicable, Employee
after-tax contributions, and elective deferrals (to the extent not used to
satisfy the actual deferral percentage test of Section 10.2) made under the Plan
on behalf of the Participant for the Plan Year.



(3) Determination of Income. Excess aggregate contributions shall be adjusted
for an income or loss up to the date of distribution. The income or loss
allocable to excess contributions allocated to each Participant is the sum of:
(i) income or loss allocable to the Employer matching contributions and, if
applicable, Employee after-tax contributions, and such elective deferrals for
the Plan Year multiplied by a fraction, the numerator of which is the excess
aggregate contributions on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant's Account balances
attributable to Employer matching contributions and, if applicable, Employee
after-tax contributions, and such elective deferrals (to the extent not used to
satisfy the average actual percentage test of Section 10.2) on the last day of
the Plan Year; and (ii) ten percent (10%) of the amount determined under (i)
multiplied by the number of whole calendar months between the end of the Plan
Year and the date of distribution, counting the month of distribution if
distribution occurs after the fifteenth (15th) of such month.



Notwithstanding the foregoing, to the extent otherwise required to comply with
the requirements of Section 401(a)(4), 401(k)(3), or 401(m)(3) of the Code and
the regulations thereunder, matching contributions may be forfeited.



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE ELEVEN--LIMITATION ON ANNUAL ADDITIONS



 

11.1

RULES AND DEFINITIONS





(a) Rules. The following rules shall limit additions to Participants' Accounts:



(1) If the Participant does not participate, and has never participated, in
another qualified plan maintained by the Employer, the amount of annual
additions which may be credited to the Participant's Account for any limitation
year shall not exceed the lesser of the "maximum permissible" amount (as
hereafter defined) or any other limitation contained in this Plan. If the
Employer contribution that would otherwise be allocated to the Participant's
Account would cause the annual additions for the limitation year to exceed the
maximum permissible amount, the amount allocated shall be reduced so that the
annual additions for the limitation year shall equal the maximum permissible
amount.



(2) Prior to determining the Participant's actual compensation for the
limitation year, the Employer may determine the maximum permissible amount for a
Participant on the basis of a reasonable estimation of the Participant's
compensation for the limitation year, uniformly determined for all Participants
similarly situated.



(3) As soon as is administratively feasible after the end of the limitation
year, the maximum permissible amount for the limitation year shall be determined
on the basis of the Participant's actual compensation for the limitation year.



(4) If, as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant's annual Compensation, or a reasonable error in
determining elective deferrals (within the meaning of Section 4.1), the
limitations of Section 415 of the Code are exceeded, such excess amount shall be
disposed of as follows:



(A) Any nondeductible Employee after-tax contributions (plus attributable
earnings) and, to the extent elected by the Administrator pursuant to a
nondiscriminatory procedure, elective deferrals under Section 4.1(a) (plus
attributable earnings), to the extent they would reduce the excess amount, shall
be returned to the Participant.



(B) If an excess amount still exists after the application of subparagraph (A),
and the Participant is covered by the Plan at the end of the limitation year,
the excess amount in the Participant's Account shall be used to reduce Employer
contributions (including any allocation of forfeitures, if applicable) for such
Participant in the next limitation year, and each succeeding limitation year if
necessary.



(C) If an excess amount still exists after the application of subparagraph (A),
and the Participant is not covered by the Plan at the end of the limitation

 

 

--------------------------------------------------------------------------------

 

 

 

 year, the excess amount shall be held unallocated in a suspense account and
applied to reduce future Employer contributions (including allocation of any
forfeitures) for all remaining Participants in the next limitation year, and
each succeeding limitation year if necessary. Excess amounts may not be
distributed to Participants or former Participants.



(D) If a suspense account is in existence at any time during the limitation year
pursuant to this Section 11.1(a)(4), it shall not participate in the allocation
of the Trust's investment gains and losses. In addition, all amounts held in the
suspense account shall be allocated and reallocated to Participants' Accounts
before any Employer or Employee contributions may be made for the limitation
year.



(5) If, in addition to this Plan, the Participant is covered under another
defined contribution plan maintained by the Employer, or a welfare benefit fund,
as defined in Code Section 419(e), maintained by the Employer, or an individual
medical account, as defined in Code Section 415(1)(2), maintained by the
Employer which provides an annual addition, the annual additions which may be
credited to a Participant's account under all such plans for any such limitation
year shall not exceed the maximum permissible amount. Benefits shall be reduced
under any discretionary defined contribution plan before they are reduced under
any other defined contribution plan. If both plans are discretionary
contribution plans, they shall first be reduced under this Plan. Any excess
amount attributable to this Plan shall be disposed of in the manner described in
Section 11.1(a)(4).



(b) Definitions.



(1) Annual additions: The following amounts credited to a Participant's Account
for the limitation year shall be treated as annual additions:



(A) Employer contributions;



(B) Elective deferrals (within the meaning of Section 4.1);



(C) Employee after-tax contributions, if any;



(D) Forfeitures, if any; and



(E) Amounts allocated after March 31, 1984 to an individual medical account, as
defined in Section 415(l)(2) of the Code, which is part of a pension or annuity
plan maintained by the Employer. Also, amounts derived from contributions paid
or accrued after December 31, 1985 in taxable years ending after such date which
are attributable to post-retirement medical benefits allocated to the separate
account of a Key Employee, as defined in Section 419A(d)(3), and amounts under a
welfare benefit fund, as defined

 

 

--------------------------------------------------------------------------------

 

in Section 419(e), maintained by the Employer, shall be treated as annual
additions to a defined contribution plan.



Employer and employee contributions taken into account as annual additions shall
include "excess contributions" as defined in Section 401(k)(8)(B) of the Code,
"excess aggregate contributions" as defined in Section 401(m)(6)(B) of the Code,
and "excess deferrals" as defined in Section 402(g) of the Code, regardless of
whether such amounts are distributed, recharacterized or forfeited, unless such
amounts constitute excess deferrals that were distributed to the Participant no
later than April 15 of the taxable year following the taxable year of the
Participant in which such deferrals were made.



For this purpose, any excess amount applied under Section 11.1(a)(4) in the
limitation year to reduce Employer contributions shall be considered annual
additions for such limitation year.



(2) Compensation: For purposes of determining maximum permitted benefits under
this Section, compensation shall mean Compensation as defined in Article 1 of
the Plan. Compensation shall be measured on the basis of compensation paid in
the limitation year.



(3) Defined contribution dollar limitation: This shall mean $40,000, as adjusted
under Section 415(d) of the Code.



(4) Employer: This term refers to the Employer that adopts this Plan, and all
members of a controlled group of corporations (as defined in Section 414(b) of
the Code, as modified by Section 415(h)), commonly-controlled trades or
businesses (as defined in Section 414(c), as modified by Section 415(h)), or
affiliated service groups (as defined in Section 414(m)) of which the Employer
is a part, or any other entity required to be aggregated with the Employer under
Code Section 414(o).



(5) Limitation year: This shall mean the Plan Year, unless the Employer elects a
different twelve (12) consecutive month period. The election shall be made by
the adoption of a Plan amendment by the Employer. If the limitation year is
amended to a different twelve (12) consecutive month period, the new limitation
year must begin on a date within the limitation year in which the amendment is
made.



(6) Maximum permissible amount: Except to the extent permitted under Section
4.1(e) and Section 414(v) of the Code, if applicable, this shall mean an amount
equal to the lesser of the defined contribution dollar limitation or one hundred
percent (100%) of the Participant's compensation for the limitation year. If a
short limitation year is created because of an amendment changing the limitation
year to a different twelve (12)-consecutive month period, the maximum
permissible amount shall not exceed the defined contribution dollar limitation
multiplied by the following fraction:

 

 

--------------------------------------------------------------------------------



Number of months in the short limitation year

12



 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE TWELVE--AMENDMENT AND TERMINATION



 

12.1

AMENDMENT. The Employer reserves the right to amend or modify the Plan at any
time, or from time to time, in whole or in part. However, the Committee (within
the meaning of Section 9.1) may make administrative changes to the Plan so as to
conform with or take advantage of governmental requirements, statutes or
regulations. Any such amendment shall become effective under its terms upon
adoption by the Employer or the Committee, as the case may be. However, no
amendment affecting the duties, powers or responsibilities of the Trustee may be
made without the written consent of the Trustee. No amendment shall be made to
the Plan which shall:





(a) make it possible (other than as provided in Section 14.3) for any part of
the corpus or income of the Trust Fund (other than such part as may be required
to pay taxes and administrative expenses) to be used for or diverted to purposes
other than the exclusive benefit of the Participants or their Beneficiaries;



(b) decrease a Participant's account balance or eliminate an optional form of
payment (unless permitted by applicable law) with respect to benefits accrued as
of the later of (i) the date such amendment is adopted, or (ii) the date the
amendment becomes effective; or



(c) alter the schedule for vesting in a Participant's Account with respect to
any Participant with three (3) or more Years of Service without his consent or
deprive any Participant of any nonforfeitable portion of his Account.



Notwithstanding the other provisions of this Section or any other provisions of
the Plan, any amendment or modification of the Plan may be made retroactively if
necessary or appropriate within the remedial amendment period to conform to or
to satisfy the conditions of any law, governmental regulation, or ruling, and to
meet the requirements of the Employee Retirement Income Security Act of 1974, as
it may be amended.



If any corrective amendment (within the meaning of Section 1.401(a)(4)-11(g) of
the Treasury Regulations) is made after the end of a Plan Year, such amendment
shall satisfy the requirements of Section 1.401(a)(4)-11(g)(3) and (4) of the
Treasury Regulations.



 

12.2

TERMINATION OF THE PLAN. The Employer, by resolution of its board of directors,
reserves the right at any time and in its sole discretion to discontinue
payments under the Plan and to terminate the Plan. In the event the Plan is
terminated, or upon complete discontinuance of contributions under the Plan by
the Employer, the rights of each Participant to his Account on the date of such
termination or discontinuance of contributions, to the extent of the fair market
value under the Trust Fund, shall remain fully vested and nonforfeitable. The
Employer shall direct the Trustee to distribute the Trust Fund in accordance
with the Plan's distribution provisions to the Participants and their
Beneficiaries, each Participant or Beneficiary receiving a portion of the Trust
Fund equal to the value of his Account as of the date of distribution. These
distributions may be implemented by the continuance of the Trust and the
distribution of the Participants' Account shall be made at such time and in such
manner as though the Plan had not



 

--------------------------------------------------------------------------------

 

 

 

 terminated, or by any other appropriate method, including rollover into
Individual Retirement Accounts. Upon distribution of the Trust Fund, the Trustee
shall be discharged from all obligations under the Trust and no Participant or
Beneficiary shall have any further right or claim therein. In the event of the
partial termination of the Plan, the Accounts of all affected Participants shall
remain fully vested and nonforfeitable and the provisions of the preceding
paragraph shall apply with respect to such Participants' Accounts.



In the event of the termination of the Plan, any amounts to be distributed to
Participants or Beneficiaries who cannot be located shall be handled in
accordance with the provisions of applicable law (which may include the
establishment of an account for such Participant or Beneficiary).



 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE THIRTEEN--TOP-HEAVY PROVISIONS



 

13.1

APPLICABILITY. The provisions of this Article shall become applicable only for
any Plan Year in which the Plan is a Top-Heavy Plan (as defined in Section
13.2(b)). Notwithstanding the foregoing, this Article shall not apply in any
Plan Year in which the Plan consists solely of a cash or deferred arrangement
which meets the requirements of Section 401(k)(12) of the Code and matching
contributions with respect to which the requirements of Section 401(m)(11) of
the Code are met.





 

13.2

DEFINITIONS. For purposes of this Article, the following definitions shall
apply:





(a) "Key Employee": "Key Employee" shall mean any Employee or former Employee
(including any deceased Employee) who, at any time during the Plan Year that
includes the determination date, was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a five percent (5%)
owner of the Employer, or a one percent (1%) owner of the Employer having annual
compensation of more than $150,000. For this purpose, annual compensation shall
mean compensation as defined in Section 11.1(b)(2) of the Plan. The
determination of who is a Key Employee (including the terms "5% owner" and "1%
owner") shall be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.



(b) "Top-Heavy Plan":



(1) The Plan shall constitute a "Top-Heavy Plan" if any of the following
conditions exist:



(A) The top-heavy ratio for the Plan exceeds sixty percent (60%) and the Plan is
not part of any required aggregation group or permissive aggregation group of
plans; or



(B) The Plan is part of a required aggregation group of plans (but is not part
of a permissive aggregation group) and the top-heavy ratio for the group of
plans exceeds sixty percent (60%); or



(C) The Plan is a part of a required aggregation group of plans and part of a
permissive aggregation group and the top-heavy ratio for the permissive
aggregation group exceeds sixty percent (60%).



(2) If the Employer maintains one (1) or more defined contribution plans
(including any simplified employee pension plan funded with individual
retirement accounts or annuities) and the Employer maintains or has maintained
one (1) or more defined benefit plans which have covered or could cover a
Participant in this Plan,

 

 

--------------------------------------------------------------------------------

 

 

 the top-heavy ratio is a fraction, the numerator of which is the sum of account
balances under the defined contribution plans for all Key Employees and the
actuarial equivalents of accrued benefits under the defined benefit plans for
all Key Employees, and the denominator of which is the sum of the account
balances under the defined contribution plans for all Participants and the
actuarial equivalents of accrued benefits under the defined benefit plans for
all Participants. Both the numerator and denominator of the top-heavy ratio
shall include any distribution of an account balance or an accrued benefit made
in the one (1)-year period ending on the determination date and any contribution
due to a defined contribution pension plan but unpaid as of the determination
date. In determining the accrued benefit of a non-Key Employee who is
participating in a plan that is part of a required aggregation group, the method
of determining such benefit shall be either (i) in accordance with the method,
if any, that uniformly applies for accrual purposes under all plans maintained
by the Employer or any member of the Employer's related group (within the
meaning of Section 2.5(b)), or (ii) if there is no such method, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional accrual rate of Code Section 411(b)(1)(C).



(3) For purposes of (1) and (2) above, the value of account balances and the
actuarial equivalents of accrued benefits shall be determined as of the most
recent Valuation Date that falls within or ends with the twelve (12)-month
period ending on the determination date. The account balances and accrued
benefits of a Participant who is not a Key Employee but who was a Key Employee
in a prior year shall be disregarded. The accrued benefits and account balances
of Participants who have performed no service with any Employer maintaining the
plan for the one (1)-year period ending on the determination date shall be
disregarded. The calculations of the top-heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account shall be made
under Section 416 of the Code and regulations issued thereunder. Deductible
Employee contributions shall not be taken into account for purposes of computing
the top-heavy ratio. When aggregating plans, the value of account balances and
accrued benefits shall be calculated with reference to the determination dates
that fall within the same calendar year.



(4) Definition of terms for Top-Heavy status:



(A) "Top-heavy ratio" shall mean the following:



(1) If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan funded with individual retirement accounts
or annuities) and the Employer has never maintained any defined benefit plans
which have covered or could cover a Participant in this Plan, the top-heavy
ratio is a fraction, the numerator of which is the sum of the account balances
of all Key Employees as of the determination date, and the

 

--------------------------------------------------------------------------------

 

 

 denominator of which is the sum of the account balances of all Participants as
of the determination date. Both the numerator and the denominator shall be
increased by any contributions due but unpaid to a defined contribution pension
plan as of the determination date.



(B) "Permissive aggregation group" shall mean the required aggregation group of
plans plus any other plan or plans of the Employer which, when considered as a
group with the required aggregation group, would continue to satisfy the
requirements of Sections 401(a)(4) and 410 of the Code.



(C) "Required aggregation group" shall mean (i) each qualified plan of the
Employer (including any terminated plan) in which at least one Key Employee
participates, and (ii) any other qualified plan of the Employer which enables a
plan described in (i) to meet the requirements of Section 401(a)(4) or 410 of
the Code.



(D) "Determination date" shall mean, for any Plan Year subsequent to the first
Plan Year, the last day of the preceding Plan Year. For the first Plan Year of
the Plan, "determination date" shall mean the last day of that Plan Year.



(E) "Valuation Date" shall mean the last day of the Plan Year.



(F) Actuarial equivalence shall be based on the interest and mortality rates
utilized to determine actuarial equivalence when benefits are paid from any
defined benefit plan. If no rates are specified in said plan, the following
shall be utilized: pre- and post-retirement interest -- five percent (5%);
post-retirement mortality based on the Unisex Pension (1984) Table as used by
the Pension Benefit Guaranty Corporation on the date of execution hereof.



 

13.3 ALLOCATION OF EMPLOYER CONTRIBUTIONS AND FORFEITURES FOR A TOP-HEAVY PLAN
YEAR.



(a) Except as otherwise provided below, in any Plan Year in which the Plan is a
Top-Heavy Plan, the Employer contributions and forfeitures allocated on behalf
of any Participant who is a non-Key Employee shall not be less than the lesser
of three percent (3%) of such Participant's compensation (as defined in Section
11.1(b)(2) and as limited by Section 401(a)(17) of the Code) or the largest
percentage of Employer contributions, elective deferrals (within the meaning of
Section 4.1), and forfeitures as a percentage of the Key Employee's compensation
(as defined in Section 11.1(b)(2) and as limited by Section 401(a)(17) of the
Code), allocated on behalf of any Key Employee for that Plan Year. This minimum
allocation shall be made even though, under other Plan provisions, the
Participant would not otherwise be entitled to receive an allocation or would
have

 

--------------------------------------------------------------------------------

 

 

received a lesser allocation for the Plan Year because of insufficient Employer
contributions under Section 4.2, the Participant's failure to make elective
deferrals under Section 4.1 or compensation is less than a stated amount.



(b) The minimum allocation under this Section shall not apply to any Participant
who was not employed by the Employer on the last day of the Plan Year.



(c) Elective deferrals may not be taken into account for the purpose of
satisfying the minimum allocation. However, Employer matching contributions may
be taken into account for the purpose of satisfying the minimum allocation.



(d) For purposes of the Plan, a non-Key Employee shall be any Employee or
Beneficiary of such Employee, any former Employee, or Beneficiary of such former
Employee, who is not or was not a Key Employee during the Plan Year ending on
the determination date.



(e) If no defined benefit plan has ever been part of a permissive or required
aggregation group of plans of the Employer, the contributions and forfeitures
under this step shall be offset by any allocation of contributions and
forfeitures under any other defined contribution plan of the Employer with a
Plan Year ending in the same calendar year as this Plan's Valuation Date.



(f) There shall be no duplication of the minimum benefits required under Code
Section 416. Benefits shall be provided under defined contribution plans before
under defined benefit plans. If a defined benefit plan (active or terminated) is
part of the permissive or required aggregation group of plans, the allocation
method of subparagraph (a) above shall apply, except that "3%" shall be
increased to "5%."



 

13.4 VESTING. The provisions contained in Section 6.1 relating to vesting shall
continue to apply in any Plan Year in which the Plan is a Top-Heavy Plan, and
apply to all benefits within the meaning of Section 411(a)(7) of the Code except
those attributable to Employee contributions and elective deferrals under
Section 4.1, including benefits accrued before the effective date of Section 416
and benefits accrued before the Plan became a Top-Heavy Plan.



Payment of a Participant's Account balance under this Section shall be made in
accordance with the provisions of Article Seven.

 

 

 

--------------------------------------------------------------------------------

 



ARTICLE FOURTEEN--MISCELLANEOUS PROVISIONS



 

14.1

PLAN DOES NOT AFFECT EMPLOYMENT. Neither the creation of this Plan, any
amendment thereto, the creation of any fund nor the payment of benefits
hereunder shall be construed as giving any legal or equitable right to any
Employee or Participant against the Employer, its officers or Employees, or
against the Trustee. All liabilities under this Plan shall be satisfied, if at
all, only out of the Trust Fund held by the Trustee. Participation in the Plan
shall not give any Participant any right to be retained in the employ of the
Employer, and the Employer hereby expressly retains the right to hire and
discharge any Employee at any time with or without cause, as if the Plan had not
been adopted, and any such discharged Participant shall have only such rights or
interests in the Trust Fund as may be specified herein.





 

14.2

SUCCESSOR TO THE EMPLOYER. In the event of the merger, consolidation,
reorganization or sale of assets of the Employer, under circumstances in which a
successor person, firm, or corporation shall carry on all or a substantial part
of the business of the Employer, and such successor shall employ a substantial
number of Employees of the Employer and shall elect to carry on the provisions
of the Plan, such successor shall be substituted for the Employer under the
terms and provisions of the Plan upon the filing in writing with the Trustee of
its election to do so.





 

14.3

REPAYMENTS TO THE EMPLOYER. Notwithstanding any provisions of this Plan to the
contrary:





(a) Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer because of a mistake of fact shall be returned to the
Employer within one (1) year after the date of contribution.



(b) Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer shall be refunded to the Employer, to the extent such
contribution is predicated on the deductibility thereof under the Code and the
income tax deduction for such contribution is disallowed. Such amount shall be
refunded within one (1) taxable year after the date of such disallowance or
within one (1) year of the resolution of any judicial or administrative process
with respect to the disallowance. All Employer contributions hereunder are
expressly contributed based upon such contributions' deductibility under the
Code.



 

14.4

BENEFITS NOT ASSIGNABLE. Except as provided in Section 414(p) of the Code with
respect to "qualified domestic relations orders," or except as provided in
Section 401(a)(13)(C) of the Code with respect to certain judgments and
settlements, the rights of any Participant or his Beneficiary to any benefit or
payment hereunder shall not be subject to voluntary or involuntary alienation or
assignment.



 

 

--------------------------------------------------------------------------------

 



With respect to any "qualified domestic relations order" relating to the Plan,
the Plan shall permit distribution to an alternate payee under such order at any
time, irrespective of whether the Participant has attained his "earliest
retirement age" (within the meaning of Section 414(p)(4)(B) of the Code) under
the Plan. A distribution to an alternate payee prior to the Participant's
attainment of his earliest retirement age shall, however, be available only if
the order specifies distribution at that time or permits an agreement between
the Plan and the alternate payee to authorize an earlier distribution. Nothing
in this paragraph shall, however, give a Participant a right to receive
distribution at a time otherwise not permitted under the Plan nor does it permit
the alternate payee to receive a form of payment not otherwise permitted under
the Plan or under said Section 414(p) of the Code.



 

14.5

MERGER OF PLANS. In the case of any merger or consolidation of this Plan with,
or transfer of the assets or liabilities of the Plan to, any other plan, the
terms of such merger, consolidation or transfer shall be such that each
Participant would receive (in the event of termination of this Plan or its
successor immediately thereafter) a benefit which is no less than what the
Participant would have received in the event of termination of this Plan
immediately before such merger, consolidation or transfer.





 

14.6

INVESTMENT EXPERIENCE NOT A FORFEITURE. The decrease in value of any Account due
to adverse investment experience shall not be considered an impermissible
"forfeiture" of any vested balance.





 

14.7

CONSTRUCTION. Wherever appropriate, the use of the masculine gender shall be
interpreted to include the feminine and/or neuter or vice versa; and the
singular form of words shall be interpreted to include the plural or vice versa.





 

14.8

GOVERNING DOCUMENTS. A Participant's rights shall be determined under the terms
of the Plan as in effect at the Participant's date of termination from
employment, or, if later, and to the extent permitted by applicable law, as
determined under the terms of the Plan.





 

14.9

GOVERNING LAW. The provisions of this Plan shall be construed under the laws of
the State of New York, except to the extent such laws are preempted by Federal
law.





 

14.10

HEADINGS. The Article headings and Section numbers are included solely for ease
of reference. If there is any conflict between such headings or numbers and the
text of the Plan, the text shall control.





 

--------------------------------------------------------------------------------

 

14.11

COUNTERPARTS. This Plan may be executed in any number of counterparts, each of
which shall be deemed an original; said counterparts shall constitute but one
and the same instrument, which may be sufficiently evidenced by any one
counterpart.





 

14.12

LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN. In the event that all or any
portion of the distribution payable to a Participant or to a Participant's
Beneficiary hereunder shall, at the expiration of five (5) years after it shall
become payable, remain unpaid solely by reason of the inability of the
Administrator to ascertain the whereabouts of such Participant or Beneficiary,
after sending a registered letter, return receipt requested, to the last known
address, and after further diligent effort, the amount so distributable shall be
forfeited and used to pay Plan administrative expenses and/or used to reduce
future Employer contributions. In the event a Participant or Beneficiary is
located subsequent to the forfeiture of his Account balance, such Account
balance shall be restored.





 

14.13

DISTRIBUTION TO MINOR OR LEGALLY INCAPACITATED. In the event any benefit is
payable to a minor or to a person deemed to be incompetent or to a person
otherwise under legal disability, or who is by sole reason of advanced age,
illness, or other physical or mental incapacity incapable of handling the
disposition of his property, the Administrator, may direct the Trustee to make
payment of such benefit to the guardian, committee, or other legal
representative, wherever appointed, of such person, or if none in the case of a
minor Beneficiary, to a parent of such Beneficiary, or to the custodian for such
Beneficiary under the Uniform Gift to Minors Act, if such is permitted by the
laws of the state in which said Beneficiary resides. The receipt of any such
payment or distribution shall be a complete discharge of liability for Plan
obligations.



 

 

 

--------------------------------------------------------------------------------

 



APPENDIX A



Participating Affiliates



Barretts Minerals Inc.
Specialty Minerals Inc.
MINTEQ International Inc.
MINTEQ Shapes and Services Inc.
Specialty Minerals (Michigan) Inc.
Specialty Minerals Mississippi, Inc.
Synsil Products Inc.



 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

IN WITNESS WHEREOF,

the Board of Directors of Minerals Technologies Inc. has authorized the
undersigned to execute this amended and restated Plan document, and the
undersigned has executed the Plan on this 13th day of December, 2007.





 

> > > > > > > MINERALS TECHNOLOGIES INC.
> > > > > > > 
> > > > > > > 
> > > > > > > 
> > > > > > >  
> > > > > > > 
> > > > > > >  
> > > > > > > 
> > > > > > > By __/s/ Kirk Forrest______________________
> > > > > > > 
> > > > > > > Kirk Forrest
> > > > > > > General Counsel
> > > > > > > 
> > > > > > > 
> > > > > > > 
> > > > > > >  
> > > > > > > 
> > > > > > > By __/s/ Gordon Borteck___________________
> > > > > > > 
> > > > > > > Gordon Borteck
> > > > > > > Vice-President, Organization and Human Resources



 

 

 

 

 

 

 